

Exhibit 10.1


EXCLUSIVE PATENT LICENSE AGREEMENT


This agreement (hereinafter referred to as “Agreement”) dated and effective as
of:
17 December 2007 (“Effective Date”) is by and between:


ETHICON ENDO-SURGERY, INC. LOGO [ethicon-logo.jpg]



Ethicon Endo-Surgery, Inc., a corporation organized under the laws of the State
of Ohio, having its principal office at 4545 Creek Road, Cincinnati, Ohio 45242
(hereinafter referred to as “EES”)


AND


Cyberonics, Inc., having an address at 100 Cyberonics Blvd., Houston, TX 77058
(hereinafter referred to as “Licensor”).


(each a “Party” and both collectively the “Parties”)



 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1.
BACKGROUND
3
     
2.
DEFINITIONS
3
     
3.
LICENSE GRANT AND SUBLICENSING RIGHTS
8
     
4.
PAYMENTS
9
     
5.
ASSIGNMENTS OF ROSLIN AGREEMENT AND RIGHTS OF FIRST REFUSAL
13
     
6.
RECORD KEEPING, REPORTS, CURRENCY & ROYALTY TRANSFER
15
     
7.
ENFORCEMENT
18
     
8.
PATENT PROSECUTION AND MAINTENANCE
19
     
9.
WARRANTIES AND RESPRESENTATIONS
21
     
10.
INDEMNIFICATION
24
     
11.
ZABARA LICENSE AGREEMENT
24
     
12.
TERM & TERMINATION
25
     
13.
MISCELLANEOUS
26
     
A.
ATTACHMENT A
34
     
B.
ATTACHMENT B
35
     
C.
ATTACHMENT C
37
     
D.
ATTACHMENT D
38
     
E.
ATTACHMENT E
39
     
F.
ATTACHMENT F
41




 
2

--------------------------------------------------------------------------------

 

1.           BACKGROUND
 
a.
Licensor has represented to EES that it owns or has obtained exclusive licenses
under the Licensed Patents (defined below).



 
a.
EES desires to obtain an exclusive license under the Licensed Patents from
Licensor.



 
b.
Licensor is willing to grant such a license to EES upon the terms and conditions
set forth below.



 
c.
Therefore, in consideration of the mutual promises contained in this Agreement,
the Parties agree as follows:



 
2.
DEFINITIONS



 
a.
“Affiliate” is any entity that directly or indirectly controls, is controlled
by, or is under common control with EES, and for such purpose “control” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of the entity, whether through the
ownership of voting securities, by contract or otherwise.



 
b.
“Calendar Quarter” means the usual and customary EES calendar quarter, used for
internal accounting purposes, of approximately three (3) months, in which each
of the first two months consist of four weeks and the third month consists of
five weeks.



 
c.
“Calendar Year” shall mean the period of time commencing on January 1 and
terminating on December 31 of each year.



 
d.
“Clinical(s)” shall mean any clinical trial or clinical trials on humans or
animals of one or more Products such as those that are required to be performed
in order to obtain approval or clearance from a Regulatory Agency before
commencing commercial marketing and sale of such Products.


 
3

--------------------------------------------------------------------------------

 



 
e.
“Current Net Selling Price” shall mean the net selling price of a product at the
time of sale, net of the items referred to in Article 2.t (definition of “Net
Sales”).



 
f.
“Field of Use” shall mean the treatment (including therapeutic or diagnostic) by
means of a device that applies electrical signals directly or indirectly to the
vagus, trigeminal or glossopharyngeal nerves i) for weight reduction, or ii) for
hypertension or diabetes (including impaired fasting glycaemia, impaired glucose
tolerance or insulin resistance) in patients having a body mass index of 25 or
more.



 
g.
“First Commercial Sale” shall mean the first commercial sale of a Licensed
Product by EES, not in connection with a Clinical, in an arms length transaction
to an independent third party.



 
h.
“First Competitive Sale” shall mean the first U.S. commercial sale by an
independent third party of any surgically implanted electrical stimulation
device for the Field of Use, not in connection with a Clinical, in an arms
length transaction to an independent party.



 
i.
“Force Majeure” shall mean any unforeseen causes beyond a Party’s control
including, but without limitation, acts of God or public enemy, acts or other
order of a government, fire, flood or other natural disasters, embargoes,
accidents, explosions, strikes or other labor disturbances (regardless of the
reasonableness of the demands of labor), shortage of fuel, power or raw
materials, inability to obtain or delays of transportation facilities, incidents
of war, or other unforeseen events causing the inability of a Party, acting in
good faith with due diligence, to perform its obligations under this Agreement.



 
j.
“Licensed Know-How” is all unpatented technology, information, special
abilities, inventions and/or know-how developed particularly for or useful
primarily in the Field of Use owned or controlled by the Licensor as of the
Effective Date of this Agreement, including any and all unpatented data,
processes, techniques, methods, products,


 
4

--------------------------------------------------------------------------------

 

apparatuses, materials and compositions developed particularly for or useful
primarily in the Field of Use, including, but not limited to, the Licensed
Know-How, if any, listed in Attachment G.; provided, however, that, Licensed
Know-How does not include any technology, information, special abilities,
inventions or know-how developed particularly for or useful primarily in an
indication outside the Field of Use, including, but not limited to, any
invention made the subject of a patent application pending as of the Effective
Date or any technology, information, special abilities, inventions or know-how
relating to the design or manufacture of surgically implanted electrical
stimulation devices and associated products.


 
k.
“Licensed Patent(s)” are the Licensed Cyberonics Patent(s) and the Licensed
Roslin Patents.



 
l.
“Licensed Cyberonics Patent(s)” are the patents and patent applications listed
in Attachment B1.  Licensed Cyberonics Patents shall also include any other
counterparts of those listed in Attachment B1 worldwide, as well as any and all
continuations, continuations-in-part, divisions, renewals, reissues,
reexaminations, extensions, and patents of addition and patents of importation
of those listed in Attachment B1.



m.
“Licensed Roslin Patents” shall mean those Licensed Patents as defined in the
Roslin Agreement, including those patents listed in Attachment B2.



 
n.
“Licensed Product” shall mean any Licensed Cyberonics Product or any Licensed
Roslin Product.



 
o.
“Licensed Method” shall mean any Licensed Cyberonics Method or any Licensed
Roslin Method.



 
p.
“Licensed Cyberonics Method” is any procedure, the practice of which would, but
for the licenses granted under this Agreement, infringe at least one Valid Claim
of a Licensed Cyberonics Patent.




 
5

--------------------------------------------------------------------------------

 

 
q.
“Licensed Cyberonics Product” is any device or component thereof, the
manufacture, use or sale of which would, but for the licenses granted under this
Agreement, infringe (including inducement to infringe) at least one Valid Claim
of a Licensed Cyberonics Patent.



 
r.
“Licensed Roslin Method” is any procedure, the practice of which would, but for
the license granted under this Agreement and the Roslin Agreement, infringe at
least one Valid Claim of a Licensed Roslin Patent.



 
s.
“Licensed Roslin Product” is any device or component thereof, the manufacture,
use or sale of which would, but for the licenses granted under this Agreement
and the Roslin Agreement, infringe (including inducement to infringe) at least
one Valid Claim of a Licensed Roslin Patent.



 
t.
“Licensed Other Product” is any device or component thereof, the manufacture,
use or sale of which would, but for the licenses granted under this Agreement,
infringe (including inducement to infringe) at least one Valid Claim of an Other
Patent, and is not otherwise a Licensed Cyberonics Product or a Licensed Roslin
Product.



 
u.
“Minimum Royalty Term” shall mean the period of time commencing upon Licensor
giving EES written notice of the First Competitive Sale under Article 4.c and
ending on February 1, 2011.  The Minimum Royalty Term shall be tolled for any
period of time during which EES is able to demonstrate to the reasonable
satisfaction of Licensor that no surgically implanted electrical stimulation
device for the Field of Use is actively being offered for commercial sale by a
third party.



 
v.
“Net Sales” is the revenue which EES or its Affiliates invoice for the sale of
the Licensed Products to unaffiliated third parties, less the following amounts
to the extent included in invoiced amounts:



 
i.
discounts, including cash discounts, or rebates actually allowed or granted;




 
6

--------------------------------------------------------------------------------

 

 
ii.credits or allowances actually granted upon claims or returns regardless of
the party requesting the return;



 
iii.freight charges paid by EES or its Affiliates for delivery; and



 
iv.taxes or other governmental charges levied on or measured by the invoiced
amount whether absorbed by the billing or the billed party.



w.
“PMA” shall mean Pre-market Approval for medical devices as described under the
FDC Act and Title 21 Code of Federal Regulations Part 814.



 
x.
“Product” is any device, the manufacture, use or sale of which would, but for
the licenses granted under this Agreement, infringe (including inducement to
infringe) at least one Valid Claim of a Licensed Patent.



 
y.
“Regulatory Agency” shall mean the U.S. Food and Drug Administration, U.S.
Department of Health and Human Services, or any foreign government equivalent.



 
z.
“Regulatory Approval” shall mean approval or clearance from a Regulatory Agency
to sell a Product including that granted by the FDA under a 510(k) or a PMA
application process or a substantially equivalent foreign government process.



aa.
“Roslin Agreement” shall mean the License Agreement dated as of August 22, 2000
by and between Mitchell S. Roslin and Cyberonics, Inc., a copy of which is
attached as Attachment D.



bb.
“Term” shall have the meaning as set forth in Article 12.a of this Agreement.



cc.
“Valid Claim” is a bona fide, unexpired issued claim in a Licensed Patent that
has not been held invalid or unenforceable by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or not appealed
within the time allowed for appeal, and that has not been admitted to be invalid
by the Licensor or its successors or assigns through reissue or disclaimer.


 
7

--------------------------------------------------------------------------------

 



dd.
“Zabara Agreement” shall mean the License Agreement dated as of March 15, 1998
between Jacob Zabara and Cyberonics, Inc., a copy of which is attached as
Attachment 0.



ee.
“510(k)” shall mean pre-market notification for medical devices as described
under the FDC Act and Title 21 of the Code of Federal Regulations part 807,
subpart E.



 
3.
LICENSE GRANT AND SUBLICENSING RIGHTS



 
a.
Subject to the terms and conditions of this Agreement, Licensor grants EES an
exclusive worldwide license for the Field of Use under the Licensed Patents and
Licensed Know-How to make, have made for, use, have used for, sell, have sold
for, offer to sell, import and/or otherwise dispose of Products, to practice,
have practiced for, teach and have taught for Licensed Methods, and to otherwise
commercially exploit the Licensed Know-How and the technology disclosed in the
Licensed Patents and Licensed Know-How.



 
b.
Subject to the terms and conditions of this Agreement, Licensor grants EES a
non-exclusive worldwide royalty-free license for the Field of Use under each
claim in a patent that issues to Licensor during the Term and that incorporates
express reference to one or more of the following indications for use of nerve
stimulation therapy: weight reduction, hypertension or diabetes (“Other
Patents”).



 
c.
Licensor shall disclose to EES Licensed Know-How, if any, reasonably required to
enable EES to enjoy the benefit of the licenses granted in this Agreement.  The
parties shall agree as to the means by which such Licensed Know-How shall be
communicated by Licensor to EES, such means to insure reasonably prompt transfer
of the information to EES without imposing an undue burden on Licensor.




 
8

--------------------------------------------------------------------------------

 

 
d.
EES shall have the exclusive right to grant sublicenses under the rights granted
EES in this Agreement subject to the terms of this Article 3.c.



 
i.
EES shall have the right to extend the licenses granted herein to any of its
Affiliates, upon the terms and conditions of this Agreement, and EES agrees to
be responsible for the performance by such Affiliates of all of EES’s
obligations hereunder, including without limitation the payment of earned
royalties set forth in Article 4.b herein on Net Sales of the Licensed Product
by the Affiliates to whom the licenses have been extended.



 
ii.EES shall have the right to extend sublicenses under the Licensed Patents to
third parties (such licenses shall exclude Licensed Know-How and be restricted
to the Field of Use), upon the terms and conditions of this Agreement.  Any
sublicense that EES grants to a third party shall be nonexclusive.  EES shall
provide written notice to Licensor of any sublicense granted to a third
party.  The notice shall identify the sublicensee, provided that the agreement
between EES and said sublicensee allows for such identification, but need not
disclose the terms of the sublicense.  EES shall require any such sublicensee to
mark its Licensed Products in accordance with 35 U.S.C. § 287



 
iii.EES shall pay Licensor an amount of revenue from the Licensed Products sold
or royalties advanced by the third-party sublicensee equal to the amount
Licensor would have received from EES if EES had sold such Licensed Product.



 
iv.Subject to the terms of this Article 3.c, the granting by EES of sublicenses
shall be in the discretion of EES, and EES shall have the sole power to
determine whether or not to grant sublicenses and the royalty rates and terms
and conditions of any such sublicenses.




 
9

--------------------------------------------------------------------------------

 

 
4.
PAYMENTS



 
a.
In consideration for the execution of this Agreement, and for the exclusive
license granted to EES under Article 3 herein, EES shall pay Licensor the
non-refundable sum of $9.5 Million within 15 business days after the Effective
Date.



 
i.
Such payment shall be wired pursuant to instructions from Licensor.



 
b.
In further consideration for the license granted to EES under Article 3 herein,
EES shall pay Licensor on a quarterly basis during the Term an earned royalty
of:



 
1)
***% on Net Sales of any Licensed Cyberonics Product that is not a Licensed
Roslin Product;



 
2)
***% on Net Sales of Licensed Roslin Product; provided that, EES shall pay
Licensor ***% on Net Sales of Licensed Roslin Product as to which Licensor or
EES is entitled to a credit against royalties in accordance with the Roslin
Agreement; or



 
3)
***% on Net Sales of any Licensed Other Product.



 
i.
No earned royalties shall be payable on Net Sales of any Licensed Product in
conjunction with any Clinicals.  No earned royalties shall be payable on Net
Sales of any Licensed Product sold in a country before the date upon which EES
obtains Regulatory Approval from such country.  For the avoidance of doubt, EES
shall be obligated to pay royalties on Net Sales of any Licensed Product in
countries where EES is exempt from obtaining Regulatory Approval for Licensed
Products.



 
ii.No multiple earned royalties shall be payable because a Licensed Product is
covered by more than one of the Licensed Patents.



iii.  
For the avoidance of doubt, earned royalties payable on the Net Sales of a
Licensed Product covered under a Valid Claim of a Licensed Roslin Patent shall
be calculated solely as set forth in Attachment B1.

 
*** Portions of this page have been omitted pursuant to a Confidential Treatment
request and filed separately with the Commission.


 
10

--------------------------------------------------------------------------------

 



 
iv.EES, in its sole discretion, may take a license from an unaffiliated third
party under, or assignment of, patents or know-how that arguably cover in whole
or in part any aspect of a Licensed Product or Licensed Method under terms
requiring EES to pay such third party a lump sum and/or an earned royalty for
the sale of such Licensed Product.  As to each country for which EES takes such
a third-party license or assignment, the earned royalty EES pays Licensor on the
Net Sales of the Licensed Product in such country under this Article 4.b shall
be reduced by an amount equal to one-half of the earned royalty EES is required
to pay such third party in such country; provided, however, that the earned
royalty payable to Licensor shall in no case be reduced below a) ***% of Net
Sales of a Licensed Cyberonics Product that is not a Licensed Roslin Product; or
b) ***% on Net Sales of Licensed Roslin Product; provided that, EES shall pay
Licensor no less than ***% on Net Sales of Licensed Roslin Product as to which
Licensor or EES is entitled to a credit against royalties in accordance with the
Roslin Agreement.  If EES takes such a third-party license or assignment for one
or more lump sum payments only (no earned royalties), then the earned royalties
EES pays Licensor on the Net Sales of the Licensed Product under this Article
4.b shall be reduced by 25% (but shall never be reduced below x) ***% of Net
Sales of a Licensed Cyberonics Product that is not a Licensed Roslin Product; or
y) ***% on Net Sales of Licensed Roslin Product; provided that, EES shall pay
Licensor no less than ***% on Net Sales of Licensed Roslin Product as to which
Licensor or EES is entitled to a credit against royalties in accordance with the
Roslin Agreement) until the cumulative amount by which such royalties are
reduced equals 25% of such lump sum payments.



c.  
Licensor shall give written notice to EES showing evidence reasonably
satisfactory to EES that the First Competitive Sale has occurred.
       

 
*** Portions of this page have been omitted pursuant to a Confidential Treatment
request and filed separately with the Commission.




 
11

--------------------------------------------------------------------------------

 



i.  
During the Minimum Royalty Term, EES shall pay Licensor a one-time payment of
$*** Million within 60 days of EES receiving such written notice.



 
ii.During the Minimum Royalty Term, and commencing with the first Calendar Year
after the First Competitive Sale, EES shall pay Licensor the minimum annual
royalties as set forth in the following schedule.  Such amounts shall be paid
quarterly and become due within 60 days following the end of the Calendar
Quarter.  For the avoidance of doubt, the last such quarterly minimum royalty
payment shall be due within 60 days following the end of the Calendar Year 2010,
with no further quarterly minimum royalty payments due for the year 2011 and all
subsequent Calendar Years during the Term.  In addition, for the avoidance of
doubt, examples showing the manner in which these payments are made are set
forth in Attachment C.



First Calendar Year after the First Competitive Sale
$*** Million
Second Calendar Year after the First Competitive Sale
$*** Million
Third Calendar Year after the First Competitive Sale
$*** Million



d.  
For any given year during the Minimum Royalty Term, any minimum royalty amount
payable by EES to Licensor for a given Calendar Quarter under Article 4.c shall
be reduced by the earned royalty payable by EES to Licensor under Article 4.b
for such given Calendar Quarter.  However, if the earned royalty payable by EES
to Licensor under Article 4.b exceeds the minimum royalty owed by EES to
Licensor under Article 4.c, then EES shall only pay the earned royalty amount
owed to Licensor under Article 4.b.  The earned royalty payable on Net Sales of
the Licensed Product for each Calendar Year during the Minimum Royalty Term
shall be credited at the end of each Calendar Year to reflect any overpayment of
such earned royalties with respect to the minimum royalty payments due during
such Calendar Year, and such credit shall carry forward to subsequent Calendar
Quarters as necessary.



 
*** Portions of this page have been omitted pursuant to a Confidential Treatment
request and filed separately with the Commission.




 
12

--------------------------------------------------------------------------------

 



 
e.
Licensor shall consider the up-front payment set forth in Article 4.a above as
complete satisfaction of any duty, whether express or implied, that could be
imposed on EES to commercially exploit its rights during the term of this
Agreement, and is accepted by Licensor in lieu of any best efforts or other
obligation on the part of EES.  Furthermore,

Licensor acknowledges that EES has assumed sole responsibility for obtaining
governmental approvals, including Regulatory Approvals, and Licensor shall not
have any redress against EES for failure to perform under this Agreement if EES
is unable or unwilling for any reason whatsoever to obtain such governmental
approvals.


 
f.
In the event that a Licensed Product is sold as part of a surgical kit or
combination product, then for purposes of computing earned royalties, the
following guidelines shall apply to the determination of the selling price of
the Licensed Products:



 
i.
Net Sales of such Licensed Product shall be based on the Current Net Selling
Price of the Licensed Product sold as a stand-alone product; or



 
ii.If the computation set forth in Article 4.f.i cannot be made for any reason,
then Net Sales of such Licensed Product shall be based on the product of (x) a
fraction, the numerator of which is the standard material and labor cost of such
Licensed Product and the denominator of which is the standard material and labor
cost of all of the components within the surgical kit, times (y) the Current Net
Selling Price of the surgical kit.



 
g.
In the event that EES sells a Licensed Product in a country where such sale is
not covered by a Valid Claim of a Licensed Patent in that country and a third
party is commercially selling a surgically implantable electrical stimulation
device within the Field of Use in that country and such third-party device is
manufactured in a country where such manufacturing is not covered by a Valid
Claim of a Licensed Patent in the country of manufacture, then the amount of
earned royalties EES owes Licensor under Article 4.b for sales in that country
(including royalties previously reduced in Article 4.b.iv) will be reduced by
50%.  In the event that EES reduces royalties under this Article, EES shall give
written notice to Licensor showing evidence, reasonably satisfactory to
Licensor, that a third party is commercially selling a surgically implantable
electrical stimulation device within the Field of Use in that country, including
the country within which such device was manufactured.




13

--------------------------------------------------------------------------------

 


 
5.
ASSIGNMENT OF ROSLIN AGREEMENT AND RIGHT OF FIRST REFUSAL




 
a.
Assignment.  Licensor hereby assigns, sets over and transfers to EES all of
Licensor’s right, title and interest in, to and under the Roslin Agreement.
Unless otherwise agreed to by the Parties herein, EES hereby accepts such
assignment and assumes and agrees to pay, perform and discharge when due all of
the liabilities and obligations of Licensor arising under the Roslin Agreement
on or after the Effective Date.



 
i.
If EES terminates this Agreement in accordance with Section 12 (Term and
Termination), subsection b or Licensor terminates this Agreement in accordance
with Section 12.c, then EES shall, effective as of the date of termination,
assign, set over and transfer to Licensor all of EES’ right, title and interest
in, to and under the Roslin Agreement; provided that Licensor shall accept such
assignment and assume and agree to pay, perform and discharge when due all of
the liabilities and obligations of EES arising under the Roslin Agreement on or
after the effective date of such assignment.



 
ii.Licensor and EES each hereby covenants and agrees that it will, at any time
and from time to time if requested by the other Party, or its successors or
assigns, do, execute, deliver and acknowledge, or will cause to be done,
executed, delivered and acknowledged, to such other Party, or its successors or
assigns, as the case may be, such and all further acts, assignments, assumptions
and additional papers and instruments as such other Party may reasonably
request, and do or cause to be done all acts or things as often as such other
Party may reasonably request and which may be proper or necessary or advisable
for better evidencing or effecting the assignments, assumptions and other
agreements made hereby, and effectively to carry out the intent hereof.



 
b.
Right of First Refusal.  During the Term, if Licensor develops an invention that
is capable for use within the Field of Use (the “Invention”) and elects, at its
sole discretion, to license, sell or otherwise dispose of such Invention for the
Field of Use, Licensor will

be obligated to notify EES in writing of the Invention and provide EES with a
copy of any patent application(s) for such Invention and any prototypes and
other intellectual property developed relating to the Invention (the “Written
Notification”).


14

--------------------------------------------------------------------------------


 
i.
If EES is interested in licensing the Invention within the Field of Use, EES
will have 90 days from the Written Notification (the “Option Period”) to
negotiate an agreement to license the Invention (the "Invention License").



 
ii.
During the Option Period, Licensor shall negotiate in good faith in an effort to
consummate the Invention License with EES.  If the Parties are unable to enter
into the Invention License or agree in principle to enter into the Invention
License by execution of a term sheet during the Option Period, then Licensor
shall be free, during the twelve-month period commencing on expiration of the
Option Period (the “Out-License Period”), to negotiate and enter into a license
or assignment agreement with a third party or parties at pricing, terms,
conditions and other provisions no less favorable to Licensor than provisions
Licensor offered to EES.   If Licensor fails to conclude a license or assignment
agreement with a third party during the Out-License Period and Licensor
thereafter elects to license, sell or otherwise dispose of the Invention, then
Licensor and EES shall follow the procedures outlined in this Section 5.b once
again, commencing with Licensor’s Written Notification to EES.



 
iii.
If EES is not interested in acquiring the Invention for the Field of Use, EES
shall provide to Licensor written notice to that effect within ninety (90) days
from Written Notification for such Invention, and Licensor shall be free to
negotiate with a third party the sale or license of the Invention.



 
iv.
For the avoidance of doubt, Licensor is obligated to offer EES the Right of
First Refusal as defined in this Section 5.b. for each and every Invention
Licensor develops that is capable for use within the Field of Use if Licensor
elects, at its sole discretion, to license, sell or otherwise dispose of such
Invention for the Field of Use.



15

--------------------------------------------------------------------------------


 
 
6.
RECORD KEEPING, REPORTS, CURRENCY & ROYALTY TRANSFER



 
a.
EES shall keep accurate books and records of the Net Sales of Licensed Products,
and of all payments due Licensor hereunder.  Commencing with the First
Commercial Sale, EES shall deliver to Licensor written reports (“Reports”) of
Net Sales of the Licensed Product during the preceding Calendar Quarter, on or
before the sixtieth day following the end of each Calendar Quarter.  The Reports
shall include Net Sales (including Net Sales by third-party sublicensees, if
any), a calculation of the earned royalty due Licensor, and shall be accompanied
by the monies due.  The earned royalty payable on Net Sales of the Licensed
Product outside the U.S. shall be estimated for each Calendar Quarter, and
adjusted at the end of each calendar year to reflect actual Net Sales and the
earned royalty payable thereon.



 
b.
Licensor shall have the right after 30 days advance written notice to EES, at
its own expense, to nominate an independent accountant acceptable to and
approved by EES (which approval shall not be unreasonably withheld).  Such
accountant shall have access to EES’s records during reasonable business hours
for the sole purpose of verifying the royalties payable for the two preceding
Calendar Years.  This right may not be exercised more than once in any Calendar
Year.  Licensor shall solicit or receive only information relating solely to the
accuracy of the Report and the royalty payments made according to Article 4.b,
4.e, and 4.f.  EES shall be entitled to withhold approval of an accountant if
the accountant refuses to agree to the terms of a reasonable confidentiality
agreement that protects EES’s confidential information, except as necessary for
disclosure to Licensor to establish the accuracy of the Reports.



 
c.
All earned royalties and minimum royalties, including those based on sales
outside the U.S., shall be paid in United States Dollars.  The rate of exchange
for such payments from sales in a foreign country shall be the same rate as that
used for internal financial accounting purposes, in accordance with Generally
Accepted Accounting Principles, as reported in EES’s books.



 
d.
If a foreign government prohibits the transfer of royalties out of a particular
foreign country, EES has the right to place Licensor’s royalties in a mutually
acceptable independent bank account in the name of Licensor and under the
complete control of Licensor, provided that EES informs Licensor of the name of
the bank, the bank account number and the amount of money deposited
therein.  After Licensor has been so notified, those monies will be considered
completely controlled by Licensor, and EES will not have any further
responsibility with respect to those monies or that bank account.  Licensor
shall cooperate with EES to establish such an account if requested by EES.



16

--------------------------------------------------------------------------------


 
e.
EES will make all payments to Licensor under this Agreement without deduction or
withholding for taxes except to the extent that any such deduction or
withholding is required by law in effect at the time of payment.



 
i.
Any tax required to be withheld on amounts payable under this Agreement will
promptly be paid by EES on behalf of Licensor to the appropriate governmental
authority, and EES will furnish Licensor with proof of payment of such tax.  Any
such tax required to be withheld will be an expense of and borne by Licensor.



 
ii.EES and Licensor will cooperate with respect to all documentation required by
any taxing authority or reasonably requested by EES to secure a reduction in the
rate of applicable withholding taxes.



 
iii.If EES had a duty to withhold taxes in connection with any payment it made
to Licensor under this Agreement but EES failed to withhold, and such taxes were

assessed against and paid by EES, then Licensor will indemnify and hold harmless
EES from and against such taxes (excluding any penalty arising as a consequence
of EES’s failure to withhold).  If EES makes a claim under this Article 6.e.iii,
it will comply with the obligations imposed by Article 6.e.i as if EES had
withheld taxes from a payment to Licensor.


 
f.
Unless prohibited by law or an agreement with a third party, prior to a public
disclosure concerning pre-clinical and clinical data for the Licensed Products
by EES or its clinical investigators, EES agrees to use commercially reasonable
efforts to provide Licensor with an advanced summary of such pre-clinical and
clinical data pertaining to the use of Products in the Field of Use. (For the
avoidance of doubt any breach of this article 6.f by EES shall not be a material
breach)



17

--------------------------------------------------------------------------------


 
7.
ENFORCEMENT



 
a.
In the event that either Party becomes aware of an infringement in the Field of
Use by a third party of any Licensed Patent hereunder, such Party shall notify
the other of the infringement in writing within 30 days.



 
b.
EES shall have the right, but not the obligation, at its sole expense and with
counsel of its own choice, to enforce the Licensed Patents in the Field of Use
against any infringer, including the right to file suit for patent infringement
naming Licensor as a party, and the right to settle such suit without Licensor’s
consent.  Notwithstanding the foregoing, in no event shall EES enter into an
agreement with a third party consenting to the invalidity or unenforceability of
any Licensed Patent without the prior written consent of Licensor.  However,
nothing herein shall preclude EES from challenging the validity or
enforceability of any Licensed Patent in a court or patent office proceeding, or
in a dispute resolution proceeding brought under Attachment A.  Licensor shall
permit the use of its name in all such suits, sign all necessary papers, and do
all reasonable things necessary, at EES’s expense, to facilitate the prosecution
of such infringement suits.  EES shall incur no liability to Licensor as a
consequence of such litigation, the conduct

of such litigation or any unfavorable decision resulting from it, including any
decision holding any of the Licensed Patents invalid or unenforceable.  Nothing
in this Agreement shall prohibit EES from challenging the validity or
enforceability of a Licensed Patent in any venue.


 
c.
If EES prevails in such a suit or settles with such third party infringer, any
and all settlement amounts, damages, and costs recovered in connection therewith
shall first be allocated, pro rata, to Licensor’s and EES’s reasonable
attorney’s fees and expenses, and next towards payment to Licensor of royalties
based upon the sales of the infringing third-party devices equal to the amount
Licensor would have received from EES if EES had sold such instruments.  EES
shall keep the balance remaining from any recoveries, by way of judgment, award,
decree or settlement resulting from such suit.



 
d.
If within 180 days following the notice required by Article 7.a EES fails either
to file suit to enforce the Licensed Patents or to give Licensor written notice
of its intent to file suit within a reasonable period of time, then Licensor
shall have the right, but not the obligation, at its sole expense and with
counsel of its own choice, to enforce the Licensed Patents in the Field of Use
against any infringer, and the right to settle such suit without EES’s
consent.  Notwithstanding the foregoing, in no event shall Licensor consent to
the invalidity or unenforceability of any Licensed Patent without the prior
written consent of EES.  Licensor shall incur no liability to EES as a
consequence of such litigation, the conduct of such litigation or any
unfavorable decision resulting from it, including any decision holding any of
the Licensed Patents invalid or unenforceable.



 
e.
If Licensor undertakes the enforcement or defense of the Licensed Patents by
litigation, Licensor shall pay EES ***% of the balance remaining from any cash
recoveries by way of judgment, award, decree or settlement resulting from such
suit, after deduction of costs and attorneys fees, if not included in the
recoveries.

 
 
*** Portions of this page have been omitted pursuant to a Confidential Treatment
request and filed separately with the Commission.




18

--------------------------------------------------------------------------------


 
8.
PATENT PROSECUTION AND MAINTENANCE



 
a.
Licensor is solely responsible for the continued prosecution of any pending
patent applications included in the Licensed Patents, as well as the prosecution
of patent applications subsequently filed pursuant to Articles 8.a.ii and 8.a.iv
below.




 
i.
Licensor shall issue as a patent each application included in the Licensed
Patents which receives an allowance from the appropriate patent office.



 
ii.The parties shall consult with each other concerning the desirability of
filing additional patent applications (continuations and divisionals) to seek an
increase in the amount of protection afforded by the Licensed Patents.  Upon the
reasonable request of EES, Licensor shall prepare and file such applications.



 
iii.Licensor shall pay all government fees in any given country required to
maintain the Licensed Patents.



 
iv.To the extent not already barred, Licensor shall file patent applications in
the following countries:

 
1)
EPO (All)

 
2)
Russia

 
3)
Mexico

 
4)
Canada

 
5)
Brazil

 
6)
Japan

 
7)
Australia

 
8)
India

 
9)
China

 
10)
Korea

 
11)
Israel

 
12)
Singapore

 
13)
Hong Kong



 
b.
Licensor shall file patent applications in other foreign countries which may be
designated in writing by EES, and EES shall be permitted to consult with
Licensor in the selection of foreign patent counsel and in the preparation and
prosecution of said foreign patent applications.



 
c.
Licensor shall promptly notify EES in the event Licensor decides to abandon or
discontinue prosecution of any one or more patent applications included in
Licensed Patents, or discontinue maintaining an issued patent included in the
Licensed Patents.


 
19

--------------------------------------------------------------------------------

 

Such notification will be given as early as possible, which in no event will be
less than 60 days prior to the date on which patent(s)\application(s) will
become abandoned.


 
i.
Licensor may abandon, withdraw or discontinue prosecution of such
patent(s)\application(s) by giving EES written notice at least 60 days prior to
such abandonment.



 
ii.Thereafter, EES shall have the option, exercisable upon written notification
to Licensor, to assume full responsibility for the maintenance and/or
prosecution of such patent(s)\application(s), in which event all right, title
and interest in and to such patent(s)\application(s) shall be promptly assigned
by Licensor to EES.  Thereafter, EES shall have no further royalty obligations
to Licensor for any Licensed Product covered solely by one or more claims of
such patent(s)\application(s).



 
d.
EES shall reimburse Licensor for the reasonable attorney fees, maintenance fees,
and other costs related to the filing, prosecution, and maintenance of the
Licensed Patents incurred by Licensor after the Effective Date in all countries
other than the United States.  Upon request from Licensor, EES shall make
payment directly to the attorney prosecuting such applications if such attorney
submits an invoice directly to EES.  EES shall not be responsible for and shall
not be required to pay for any such prosecution and filing expenses under this
paragraph unless such expenses are submitted to EES along with an invoice that
provides an itemized accounting for expenses incurred and services actually
rendered.  If Licensor grants any third party a license under a Licensed Patent
outside of the Field of Use, all money due by EES for such Licensed Patent under
this article 8.d shall be reduced by 50%.



 
e.
Within 60 days of the Effective Date, Licensor shall provide EES with copies of
Licensor’s file histories for each patent application included in the Licensed
Patents pending worldwide.




 
20

--------------------------------------------------------------------------------

 

 
f.
Licensor shall promptly provide EES with all correspondence delivered to or
received from any Patent Office in connection with the Licensed Patents.  EES,
upon its own initiative, shall have the right to consult with Licensor regarding
proposed amendments to the claims of patent applications included in the
Licensed Patents during prosecution to ensure that the scope of patent coverage
is adequate.  



 
9.
WARRANTIES AND REPRESENTATIONS



 
a.
Each party represents and warrants to the other that:



 
i.
it has the power to execute, deliver and perform the terms and conditions of the
Agreement and has taken all necessary action to authorize the execution,
delivery and performance hereof;



 
ii.the execution, delivery or performance of this Agreement will not constitute
a violation of, be in conflict with, or result in, a breach of any agreement or
contract to which it is a party or under which it is bound;



 
iii.this Agreement constitutes the legal, valid and binding Agreement of such
party enforceable in accordance with its terms; and



 
iv.in complying with the terms and conditions of this Agreement and carrying out
any obligations hereunder, it will comply with all applicable laws, regulations,
ordinances, statutes, decrees or proclamations of all governmental authorities
having jurisdiction over such party.



 
b.
Licensor expressly warrants and represents as of the Effective Date that:



 
i.
it owns all right, title, and interest in and to, or owns an exclusive license
under, the Licensed Patents and Licensed Know-How free and clear of all
encumbrances,


 
21

--------------------------------------------------------------------------------

 

and no third party has notified Licensor that it is claiming any ownership of or
right to the Licensed Patents, except as indicated in the Roslin Agreement and
the Zabara Agreement;


 
ii.it is presently aware of no patents or patent applications, not already
previously disclosed to EES in writing, owned by a third party which would
present any issue of infringement by reason of the manufacture, use or sale of
any Product;



 
iii.no Licensed Patent is involved in any pending or threatened litigation,
arbitration, administrative or other proceedings, or governmental investigation,
other than ordinary patent application prosecution proceedings;



 
iv.it has not received any notice of invalidity or infringement of any of the
Licensed Patents or obtained any legal opinions of counsel on patentability,
validity or infringement related thereto;



 
v.
it is empowered to grant the licenses granted herein;



 
vi.it has no outstanding encumbrances or agreements, including any agreements
with academic institutions, universities, or third-party employers, whether
written, oral or implied, which would be inconsistent with the licenses granted
herein;



 
vii.it has fulfilled all of its obligations under the Roslin and Zabara
Agreements including, but not limited to, its obligations under articles 3.02(a)
and (b) of the Roslin Agreement resulting in Roslin receiving at least $150,000
under such articles;



 
viii.
it will not default its obligations under the Zabara Agreement; and



 
ix.
it is not aware of any information, such as prior art, that would raise a
substantial question of the validity or enforceability of any of the Licensed
Patents.




 
22

--------------------------------------------------------------------------------

 

 
c.
EES MAKES NO REPRESENTATION OR WARRANTY THAT IT WILL MARKET A LICENSED PRODUCT
OR, IF EES DOES MARKET A LICENSED PRODUCT THAT SUCH LICENSED PRODUCT SHALL BE
THE EXCLUSIVE MEANS BY WHICH EES WILL PARTICIPATE IN THIS FIELD. FURTHERMORE,
ALL BUSINESS DECISIONS INCLUDING, WITHOUT LIMITATION, THE DESIGN, MANUFACTURE,
SALE, PRICE AND PROMOTION OF LICENSED PRODUCTS AND THE DECISION WHETHER TO SELL
A LICENSED PRODUCT SHALL BE WITHIN THE SOLE DISCRETION OF EES.



 
d.
OTHER THAN THOSE MENTIONED ABOVE, NEITHER PARTY MAKES ANY OTHER EXPRESS OR
IMPLIED WARRANTIES, AND THERE ARE NO IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.



10.
INDEMNIFICATION



 
a.
Licensor shall be liable to EES for and shall defend, indemnify and hold EES
(and its directors, officers, employees and agents) harmless against any
liability, damages or loss, other than loss of potential sales, and from any
claims, suits, proceedings, demands, recoveries or expenses (“Loss”), in
connection with any Products arising out of, based on, or caused by:



 
i.
the gross negligence or intentional wrongdoing of Licensor and its Affiliates;



 
ii.breach by Licensor of any of its representations, warranties or covenants
made herein.



 
b.
EES shall be liable for and shall defend, indemnify and hold Licensor (and it
directors, officers, employees, and agents,) harmless against any Loss, in
connection with any Product arising out of, based on or caused by:


 
23

--------------------------------------------------------------------------------

 



 
i.
the gross negligence or intentional wrongdoing of EES, its Affiliates or
sublicensees;



 
ii.breach by EES, its Affiliates or sublicensees of any of its representations,
warranties or covenants made herein;



 
iii.alleged defects in material, workmanship, design, adequacy of warning, or
other product liability claim with respect to Products manufactured, used or
sold by EES, its Affiliates, or sublicensees; and



 
iv.claims of patent infringement made with respect to such Products.



11.
ZABARA LICENSE AGREEMENT



 
a.
Licensor will continue to assume all obligations and liabilities under the
Zabara Agreement.



 
b.
Licensor shall provide written notice to EES concurrent with x) delivery of
notice (written or otherwise) of Licensor’s intent to terminate the Zabara
Agreement in accordance with Section 10 of the Zabara Agreement, or y) receipt
of notice (written or otherwise) that the Zabara Agreement may be terminated in
accordance with Section 10 of the Zabara Agreement.



 
i.
In the event the Zabara Agreement is terminated and provided that EES executes
an agreement with Zabara that requires EES to pay a lump sum and/or an earned
royalty under such agreement, then any earned royalty EES owes Licensor under
this Agreement shall be reduced by an amount equal to the earned royalty EES is
required to pay under such agreement. If EES is required to pay a lump sum(s)
under such agreement, then the earned royalties EES pays Licensor under this
Agreement shall be reduced by 50% until the cumulative amount by which such
royalties are reduced equals the amount of such lump sum(s).


 
24

--------------------------------------------------------------------------------

 



 
ii.In the event that the Zabara Agreement is terminated, EES shall not be liable
to Licensor for earned royalties based upon post-termination sales of Products
covered only by patents subject to the Zabara Agreement.



 
c.
In the event that the Zabara Agreement is terminated pursuant to Section 10 of
the Zabara Agreement and without EES written consent to do so, Licensor shall
pay EES $500,000 within 60 days after such termination.



12.
TERM & TERMINATION



 
a.
Unless otherwise terminated in accordance with the provisions below, the term of
this Agreement (“Term”) shall be from the Effective Date until the date upon
which the last of the Licensed Patents or Other Patents expires.



 
b.
EES may terminate this Agreement upon 90 days written notice to Licensor, and
such termination shall become effective at the end of such 90-day notice
period.  Provided Licensor has not breached any of its warranties and
representations set forth in Article 9.b above, termination under this Article
12.b shall not relieve EES of its obligation to pay earned royalties incurred
prior to the effective date of such termination.



 
c.
Either party may terminate this Agreement upon 120 days written notice for any
material breach or default of the other party.  Such termination shall become
effective at the end of the 120-day period unless during such period the party
in breach or default cures such breach or default. Notwithstanding the preceding
sentence, from the date either party notifies the other party that it wishes to
commence a proceeding in accordance with the dispute resolution procedures set
forth in Attachment A until the date such proceeding has been concluded, the
running of the time period referred to in

this paragraph for curing a breach shall be suspended with respect to the
subject matter of the dispute, claim or controversy.



 
25

--------------------------------------------------------------------------------

 

 
d.
Upon the termination of this Agreement, all rights and obligations of each party
to this Agreement will terminate, except obligations for breaches of this
Agreement occurring prior thereto.  Articles 10 and 13.j shall expressly survive
any termination.



13.
MISCELLANEOUS



 
a.
All business decisions, including without limitation the design, manufacture,
sale, price and promotion of the Licensed Product shall be within the sole
discretion of EES.



 
b.
After the Effective Date, Licensor may issue the press release set forth in
Attachment E. In all other circumstances, no Party to this Agreement shall
originate any publicity, news release or other public announcement, written or
oral, whether relating to this Agreement or any arrangement between the Parties
other than acknowledging the existence of any arrangement between the Parties,
without the prior written consent of the other Party, except where such
publicity, news release or other public announcement is required by law or
regulation (including U.S. securities laws and regulations); provided that in
such event, the Party issuing same shall still be required to consult with the
other Party a reasonable time prior to its release to allow the other Party to
comment on the use of its name and, after its release, shall provide the named
Party with a copy thereof.



 
c.
All notices hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, one day after delivery to a nationally recognized
overnight delivery service, charges prepaid, three days after sent by registered
or certified mail, postage prepaid, or when receipt is confirmed if by,
facsimile or other telegraphic means:



 
i.
In the case of Licensor:

Chief Executive Officer
Cyberonics, Inc.
100 Cyberonics Blvd.
Houston, Texas 77058



 
26

--------------------------------------------------------------------------------

 

With a copy to (which will not constitute notice):
Vice President & General Counsel
Cyberonics, Inc.
100 Cyberonics Blvd.
Houston, Texas 77058




ii.
In the case of EES:



President
Ethicon Endo-Surgery, Inc.
4545 Creek Road
Cincinnati, Ohio 45242


With a copy to (which will not constitute notice):
Chief Patent Counsel
Johnson & Johnson
One Johnson & Johnson Plaza
Cincinnati, Ohio  08933


 
iii.Such addresses may be altered by written notice given in accordance with
this Article.



 
d.
Either Party may assign this Agreement or any rights and obligations
contemplated herein to an Affiliate or to a company acquiring substantially all
of the Party’s assets to which this Agreement relates without the consent of the
other Party.  In all other instances, neither party shall assign this Agreement,
any portion thereof nor any rights granted hereunder without the prior written
consent of the other party.  Licensor shall not assign, sell, convey, dedicate
to the public or otherwise dispose of any intellectual property licensed
hereunder, including any Licensed Patents, without EES’s prior written
consent.  Licensor shall indemnify and hold EES harmless from all liabilities,
demands, damages, expenses and losses resulting from any such unauthorized
act.  Subject to the foregoing, this Agreement shall bind and inure to the
benefit of the respective parties hereto and their successors and assigns.




 
27

--------------------------------------------------------------------------------

 

 
e.
Any delays in or failures of performance by either party under this Agreement
shall not be considered a breach of this Agreement if and to the extent caused
by Force Majeure, in which case any time for performance hereunder shall be
extended by the actual time of delay caused by such Force Majeure.



 
f.
The waiver by either party, whether express or implied, of any provisions of
this Agreement, or of any breach or default of either party, shall not be
construed to be a continuing waiver of such provision, or of any succeeding
breach or default or of a waiver of any other provisions of this
Agreement.  Failure to terminate this Agreement following breach or failure to
comply with this Agreement shall not constitute a waiver of a party's defenses,
rights or causes of action arising from such or any future breach or
noncompliance.



 
g.
Any provision hereof which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.



 
h.
All rights and licenses granted under or pursuant to this Agreement by Licensor
to EES are, for all purposes of Section 365(n) of Title 11, U.S. Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined in
the Bankruptcy Code.  The parties agree that EES, as a licensee of such rights
under this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code.  Licensor agrees during the term of this
Agreement to create and maintain current copies or, if not amenable to copying,
detailed descriptions or other appropriate embodiments, of all such licensed
intellectual property.  If a case is commenced by or against Licensor under the
Bankruptcy Code, then, unless and until this Agreement is rejected as provided
in the Bankruptcy Code, Licensor (in any capacity, including
debtor-in-possession) and its successors and assigns (including, without
limitation, a Bankruptcy Code trustee) shall either perform all of the
obligations provided in this Agreement to be performed by Licensor or provide to
EES all such intellectual property (including all embodiments


 
28

--------------------------------------------------------------------------------

 

thereof) held by Licensor and such successors and assigns, as EES may elect in a
written request, immediately upon such request.  If a Bankruptcy Code case is
commenced by or against Licensor, this Agreement is rejected as provided in the
Bankruptcy Code and EES elects to retain its rights hereunder as provided in the
Bankruptcy Code, then Licensor (in any capacity, including debtor-in-possession)
and its successors and assigns (including, without limitation, a Bankruptcy Code
trustee) shall provide to EES all such intellectual property (including all
embodiments thereof) held by Licensor and such successors and assigns
immediately upon EES’s written request therefor.  All rights, powers and
remedies of EES provided under this Article are in addition to and not in
substitution for any and all other rights, powers and remedies now or hereafter
existing at law or in equity (including, without limitation, the Bankruptcy
Code) in the event of any such commencement of a bankruptcy proceeding by or
against Licensor.  EES, in addition to the rights, powers and remedies expressly
provided herein, shall be entitled to exercise all other such rights and powers
and resort to all other such remedies as may now or hereafter exist at law or in
equity (including the Bankruptcy Code) in such event.


 
i.
The parties hereto are entering into this Agreement as independent contractors,
and nothing herein is intended or shall be construed to create between the
parties a relationship of principal and agent, partners, joint venturers or
employer and employee.  Neither party shall hold itself out to others or seek to
bind or commit the other party in any manner inconsistent with the foregoing
provisions of this Article.



 
j.
The parties agree to be bound by the dispute resolution provisions set forth in
Attachment A attached hereto.



 
k.
It is the mutual desire and intent of the parties to provide certainty as to
their future rights and remedies against each other by defining the extent of
their mutual undertakings as provided herein.  The parties have in this
Agreement incorporated all representations, warranties, covenants, commitments
and understandings on which they have relied in entering into this Agreement
and, except as provided for herein, neither party has made any covenant or other
commitment to the other concerning its future


 
29

--------------------------------------------------------------------------------

 

action.  Accordingly, this Agreement constitutes the entire agreement and
understanding between the parties with respect to the matters contained herein,
and supersedes all prior oral or written promises, representations, conditions,
provisions or terms related thereto.  The parties may from time to time during
the term of this Agreement modify any of its provisions by mutual agreement in
writing.


 
l.
The inclusion of headings in this Agreement is for convenience only and shall
not affect the construction or interpretation hereof.



m.
Except as otherwise expressly provided in this Agreement or as the context
otherwise requires, the following rules of interpretation apply to this
Agreement:



 
i.
words in the singular will be held to include the plural and vice versa;



 
ii.words of one gender will be held to include the other genders as the context
requires;



 
iii.“or” and “any” are not exclusive and the words “include” and “including,”
and variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation”;



 
iv.a reference to any agreement or other contract includes amendments thereto;



 
v.
a reference to a law includes any amendment or modification to such law and any
rules or regulations issued thereunder;



 
vi.a reference to a person includes its permitted successors and assigns;



 
vii.a reference in this Agreement to an Article, Section, Attachment, Annex,
Exhibit or Schedule is to the referenced Article, Section, Annex, Exhibit or
Schedule of this Agreement;




 
30

--------------------------------------------------------------------------------

 

 
viii.the terms “hereof,” “herein,” and “herewith” and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the attachments hereto) and not to any particular
provision of this Agreement;



 
ix.all references to “$” or “dollars” herein mean U.S. dollars;



 
x.
each of the representations, warranties, covenants and conditions contained
herein is separate and not limited or satisfied by the existence, wording or
satisfaction of any other representation, warranty, covenant or condition
contained herein.



 
n.
The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent interpretation
arises, this Agreement shall be construed as if jointly drafted by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provision of this Agreement.



 
o.
The parties are entering into this Agreement in good faith and after careful
contemplation of terms, with the advice of counsel.  The Parties are not
entering into this Agreement because of duress, whether financial or otherwise,
nor has a Party identified any such duress to any other Party.



 
p.
This Agreement will be governed by and construed in accordance with the Laws of
the State of Delaware.



 
q.
This Agreement may be executed in any number of counterparts, and each such
counterpart hereof will be deemed to be an original instrument, but all such
counterparts together will constitute but one agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile will be effective
as delivery of a manually executed counterpart of this Agreement.



[SIGNATURE PAGE TO FOLLOW]

 
31

--------------------------------------------------------------------------------

 



This Agreement is signed on the dates set forth below by duly authorized
representatives of EES and the Licensor, respectively.
Cyberonics, Inc.
Ethicon Endo-Surgery, Inc.
       
By: /s/ Daniel J. Moore
By: /s/ Michelle Brennan
Daniel J. Moore
Michelle Brennan
Chief Executive Officer
Worldwide Vice President
 
Business Development & Strategy
   
Date: 12.17/07
Date: 12/17/07
   



 [ATTACHMENTS TO FOLLOW]

 
32

--------------------------------------------------------------------------------

 



Attachment A
Dispute Resolution Clause




Any controversy or claim arising out of or relating to this Agreement shall be
resolved by arbitration before a single arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then pertaining (available at www.adr.org), except where those rules conflict
with this provision, in which case this provision controls. Any court with
jurisdiction shall enforce this clause and enter judgment on any award. The
arbitrator shall be selected within twenty business days from commencement of
the arbitration from the AAA’s National Roster of Arbitrators pursuant to
agreement or through selection procedures administered by the AAA. Within 45
days of initiation of arbitration, the parties shall reach agreement upon and
thereafter follow procedures, including limits on discovery, assuring that the
arbitration will be concluded and the award rendered within no more than eight
months from selection of the arbitrator or, failing agreement, procedures
meeting such time limits will be designed by the AAA and adhered to by the
parties. The arbitration shall be held in Wilmington, DE and the arbitrator
shall apply the substantive law of Delaware, except that the interpretation and
enforcement of this arbitration provision shall be governed by the Federal
Arbitration Act. Prior to appointment of the arbitrator or thereafter if he is
unavailable, emergency relief is available from any court to avoid irreparable
harm. THE ARBITRATOR SHALL NOT AWARD EITHER PARTY PUNITIVE, EXEMPLARY,
MULTIPLIED OR CONSEQUENTIAL DAMAGES, OR ATTORNEYS FEES OR COSTS.
Prior to commencement of arbitration, the parties must attempt to mediate their
dispute using a professional mediator from AAA, the CPR Institute for Dispute
Resolution, or like organization selected by agreement or, absent agreement,
through selection procedures administered by the AAA. Within a period of 45 days
after the request for mediation, the parties agree to convene with the mediator,
with business representatives present, for at least one session to attempt to
resolve the matter. In no event will mediation delay commencement of the
arbitration for more than 45 days absent agreement of the parties or interfere
with the availability of emergency relief.

 
33

--------------------------------------------------------------------------------

 

Attachment B1
Licensed Cyberonics Patents




Patent or Application
Publication
Number
Title
5,188,104
 Treatment of Eating Disorders by Nerve Stimulation
5,231,988
 Treatment of Endocrine Disorders by Nerve Stimulation
5,263,480
 Treatment of Eating Disorders by Nerve Stimulation
5,540,730
 Treatment of Motility Disorders by Nerve Stimulation
5,540,734
Cranial Nerve Stimulation Treatments Using Neurocybernetic Prosthesis
5,707,400
 Treating Refractory Hypertension by Nerve Stimulation
20060247719
 Weight Loss Method and Device
20060247721
 Identification of Electrodes for Nerve Stimulation in the Treatment of Eating
Disorders
20060247722
 Noninvasively Adjustable Gastric Band
20070027483
Stimulating Cranial Nerve to Treat Disorders Associated with the Thyroid Gland
20070027484
 Autonomic Nerve Stimulation to Treat a Pancreatic Disorder
20070027492
 Autonomic Nerve Stimulation to Treat a Gastrointestinal Disorder
20070027498
 Selective Nerve Stimulation for the Treatment of Eating Disorders
20070093870
 Cranial Nerve Stimulation to Treat Eating Disorders


 
34

--------------------------------------------------------------------------------

 

Attachment B2


Roslin Patents






Patent or Application Publication Number
Title
6,587,719
 Treatment of Obesity by Bilateral Vagus Nerve Stimulation
6,609,025
 Treatment of Obesity by Sub-Diaphragmatic Nerve Stimulation
7,299,091
 Treatment of Obesity by Bilateral Vagus Nerve Stimulation
20040039427
 Treatment of Obesity by Sub-Diaphragmatic Nerve Stimulation




 
35

--------------------------------------------------------------------------------

 

Attachment C
Minimum Royalty Payment Examples


Example 1


 
-
The First Competitive Sale occurs in November of 2007 and the competitive
Product remains on the market thereafter.



Period
Minimum Royalty Payment
Upon notice, 2007
$***
1Q, 2008
$***
2Q, 2008
$***
3Q, 2008
$***
4Q, 2008
$***
1Q, 2009
$***
2Q, 2009
$***
3Q, 2009
$***
4Q, 2009
$***
1Q, 2010
$***
2Q, 2010
$***
3Q, 2010
$***
4Q, 2010
$***





Example 2


The First Competitive Sale occurs in January of 2008.  In May of 2009, the
competitive Product is pulled from the market.  In December of 2009, a second
competitor launches a Product and remains on the market thereafter.


Period
Minimum Royalty Payment
Upon notice, 2008
$***
1Q, 2009
$***
2Q, 2009
–
3Q, 2009
–
4Q, 2009
–
1Q, 2010
$***
2Q, 2010
$***
3Q, 2010
$***
4Q, 2010
$***



 
*** Portions of this page have been omitted pursuant to a Confidential Treatment
request and filed separately with the Commission.




 
36

--------------------------------------------------------------------------------

 

Attachment D
Roslin Agreement



 
37

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT
 
THIS AGREEMENT (“Agreement”) dated as of August 22, 2000 (the “Effective Date”)
by and between Mitchell S. Roslin, M.D., a citizen of the United States of
America residing in New York, NY (“Licensor”), and Cyberonics, Inc., a Delaware
corporation with offices in Houston, Texas (“Licensee”).
 
Recitals:
 
Licensee is engaged in designing, developing, investigating, testing, and
marketing specialized medical devices primarily used or to be used for treating
disorders by nervous system stimulation, and owns basic patents related to the
use of nerve stimulation for eating, endocrine and other disorders, including
patents on the use of vagus nerve stimulation (VNS) to treat obesity;
 
Licensor is medical doctor licensed to practice medicine in the State of New
York, and is a co-inventor with Burke T. Barrett of Licensee and Ramesh Reddy,
M.D. on a United States patent application for bi-lateral VNS for the treatment
of obesity, Serial No. 09/346,396, filed on or about July 1, 1999, and/or
continuations or divisions thereof, and a PCT counterpart application thereof
(collectively, “the ‘396 Application”), the original animal studies for which
were initiated by Licensor with participation, assistance, support, advice and
devices of Licensee; and
 
Licensee and Licensor desire to enter into an agreement under which Licensee
will acquire from Licensor the exclusive right and license to practice the
inventions) covered by the ‘396 Application to the fullest extent of Licensor’s
right, title and interest in and to the invention(s), and in and to all other
inventions conceived, made, reduced to practice, owned or controlled by Licensor
in the field of nervous system stimulation, on the terms and conditions set
forth in this Agreement.
 
In consideration of the foregoing recitals, and the mutual undertakings set
forth herein, Licensee and Licensor (collectively, “the Parties”) do hereby
AGREE AS FOLLOWS:
 
ARTICLE I
Definitions.
 
As used in this Agreement, terms shall have the following meanings:
 
1.01           “Confidential Information” shall mean information of Licensee
relating to its business plans, experimental products, research or development
activities, financial information, identity of customers and key personnel,
marketing and distribution, and other transactions, actual or prospective,
treated by Licensee as secret and protected as such by confidentiality or
nondisclosure agreements or the like and by applicable marking of documents and
other tangible items with words indicative of information of confidential or
secret content and with applicable notice where the content is communicated
orally or visually.
 

 
38

--------------------------------------------------------------------------------

 

1.02           “FDA” shall mean the U.S. Food and Drug Administration, which has
responsibility under the law for, among other things, establishing protocol for
clinical investigation of medical devices and granting Investigational Device
Exemption (“IDE”), determining from results of clinical investigation whether a
medical device is safe and effective for treating a disease or disorder, and
granting Pre-Market Approval (“PMA”) of medical devices.
 
1.03           “Invention” shall mean an advance, innovation, discovery, or
improvement in a product, process, method, or technique, whether patentable or
not, conceived, made, or reduced to practice by Licensor, alone or with others,
or owned or controlled in whole or in part by Licensor, at any time during the
term of this Agreement, in the field of nervous system stimulation.
 
1.04           “Licensed Patents” shall mean United States patent application
Serial No. 09/346,396 filed July 1, 1999 in the names of Mitchell Roslin and
others for “Treatment of Obesity by Bilateral Vagus Nerve Stimulation”, and all
continuations, continuations in part and divisions thereof, all patents issued,
reissued, reexamined, and renewed (e.g., by payment of maintenance fees or
annuities, as the case may be) thereon, and all counterparts (i.e.,
corresponding applications and patents) and equivalents (i.e., statutorily
protected or designated by status of invention, characterized as other than a
patent application or patent) thereof filed or issued in other countries
(including but not limited to nationalizations under the Patent Cooperation
Treaty (PCT) in the name (with or without others), on behalf, or with
concurrence of Licensor; and any and all Inventions, whether or not applications
for patent, patents or equivalents are filed thereon, and, if filed, such
patent, patents or equivalents. The Licensed Patents as of the Effective Date
hereof are set forth in Exhibit A (attached hereto and integrated herein),
subject to modification from time to time to add newly arising, filed or issued
Licensed Patents as provided herein.
 
1.05           “Licensed Products” shall mean any and all products, devices,
apparatus, and systems, and “Licensed Methods” shall mean any and all methods,
techniques, and processes, covered by any claim(s) of the Licensed Patents.
 
1.06           “Net Sales” shall mean gross sales of Licensed Products by
Licensee or its sublicensee(s), as the case may be, less taxes and tariffs (by
whatever name they may be designated) imposed by governmental authorities on the
manufacture, sale, importation, lease or storage of Licensed Products and
actually paid by Licensee (or its sublicensee(s)); packing and freight charges
(including insurance costs for transportation) actually included in Licensee’s
(or its sublicensee’(s’)) invoices for Licensed Products; and credits for
returns, discounts, and allowances actually granted by Licensee (or it
sublicensee(s)) to customers for Licensed Products. In the event that a Licensed
Product is disposed of in a transaction with a third party other than an arms
length sale between unrelated parties, the transaction shall be treated and
accounted for by Licensee and its sublicensees, as applicable, as a typical sale
at the average gross sales price of the Licensed Product by Licensee or the
sublicensee, as the case may be, in the market in which such transaction
occurred.
 

 
39

--------------------------------------------------------------------------------

 

1.07           “License Fee” shall mean a fee paid to Licensee by a sublicensee
for the privilege of receiving a sublicense, which is neither based on Net Sales
by the sublicensee nor deductible from royalties paid or payable to Licensee by
the sublicensee for its Net Sales.
 
ARTICLE II
Grant of License.
 
2.01           Exclusive License.  Licensor agrees to grant and hereby does
grant to Licensee the exclusive worldwide right and license to all of Licensor’s
rights in and to the Licensed Patents, including but not limited to the
exclusive worldwide right and license to make, have made, use, sell, import,
export and otherwise dispose of the Licensed Products, and to practice the
Licensed Methods.
 
2.02           Right to grant Sublicenses.  The license granted to Licensee
hereunder shall include the exclusive right to grant sublicenses to third
parties for the exercise of any or all of the rights granted in the Licensee’s
license in any territory constituting a country, portion of a country, or
countries of the world.
 
Article III.
Royalties; Advances; Audit.
 
3.01           Royalties.
 
(a)           Licensee shall pay Licensor Royalties at the royalty rate
specified in Exhibit B applied to (i) Net Sales of Licensed Products by Licensee
and its sublicensees and (ii) any License Fees received by Licensee on account
of sublicenses.
 
(b)           Royalties shall be deemed earned when sales are made, but shall be
due and payable quarterly in United States dollars, within 90 days after the end
of the fiscal quarter of Licensee in which the applicable sales were made. Only
one Royalty shall be due per Licensed Product sold, regardless of the number of
Licensed Patents and/or claims that may apply or the number of times a Licensed
Product may be used to practice Licensed Methods.
 
(c)           With each quarterly payment of Royalties, Licensee shall furnish a
quarterly report to Licensor setting forth its own and its sublicensees’
cumulative gross sales, permitted deductions and resulting Net Sales of the
Licensed Products, License Fees and the Royalty payment due thereon for the
applicable fiscal quarter. If no sales of Licensed Products were made in the
quarter by Licensee or its sublicensees, the report shall so state.
 
3.02           Advances.
 
(a)           Annual.  Licensee shall pay Licensor annual advances (“Annual
Advances”) against earned Royalties in the amount of $25,000.00 each, to be paid
on January 1 of each year, retroactive to January 1, 2000, for a period of five
years ending December 31, 2004 (totaling $125,000.00), or until the first sale
of a Licensed Product, whichever occurs first.
 

 
40

--------------------------------------------------------------------------------

 

Annual Advances shall be deducted from Royalties earned at any time during the
term of this Agreement (or payable thereafter as provided herein).
 
(b)           Milestone.  Licensee shall also pay Licensor advances for each of
the following milestones against future earned Royalties (“Milestone Advances”),
within 30 days after the respective milestone is first reached during the term
of this Agreement, in the following amounts (up to a maximum cumulative amount
of $325,000.00): (1) $25,000.00 upon the first implant by Licensor of a Licensee
VNS device in a patient in the pilot clinical study of VNS as a treatment for
obesity (which milestone the parties acknowledge has been reached as of the date
hereof), (2) $50,000.00 upon completion of a 30-patient pilot clinical study of
VNS as a treatment for obesity, (3) $100,000.00 upon completion of a pivotal or
Phase III clinical study of VNS as a treatment for obesity that would support a
Premarket Approval (PMA) application to FDA and submission of the results of
that study as part of a PMA application submission to the FDA, and (d)
$150,000.00 upon FDA approval of VNS for the treatment of obesity. A
prerequisite for the payment of each Milestone Advance, in addition to actual
achievement of the respective milestone, is that Licensor shall have performed
the implant for milestone (1), and, except in the event of either his death or a
disability that prevents him from doing so, Licensor shall have been an active
advisor and clinical investigator in the achievement of each of milestones (2),
(3) and (4). Milestone Advances shall be deducted from Royalties earned at any
time during the term of this Agreement (or payable thereafter as provided
herein).
 
(c)           Deductibility.  To the extent that either or both the Annual
Advances and Milestone Advances cannot be deducted from earned Royalties because
of an insufficiency of Net Sales of Licensed Products, the non-deducted amounts
of such advance payments shall not be refundable by Licensor.
 
3.03           Audit.
 
(a)           Licensee shall maintain books and records according to generally
accepted accounting principles bearing on its sales of the Licensed Products,
and shall, on not less than 30 days’ advance notice of Licensor’s intent to
audit, make same available for inspection and audit on its own premises during
Licensee’s regular business hours. Any such audit(s) shall be performed by a CPA
designated and paid by Licensor(Licensor’s auditor), not more often than
annually during the term of this Agreement, with respect to applicable sales
made in the preceding calendar year.
 
(b)           Licensee shall promptly pay any deficiency in Royalties payable to
Licensor uncovered by audit, with interest at an annual rate of 1% over the
prime rate, calculated from the date(s) the underpaid amount(s) should have been
paid. If the deficiency exceeds 10% of the Royalties actually earned for the
year under audit, Licensee shall reimburse Licensor’s cost of the audit.
Licensor’s agreement with its auditor shall require the auditor not to disclose
to third parties Confidential Information of Licensee obtained from the audit,
and Licensee may require Licensor’s auditor to sign a non-disclosure agreement
to that effect prior to allowing the audit.
 

 
41

--------------------------------------------------------------------------------

 

3.04           Change of Control.  In the event that Licensee undergoes a change
in control (measured as a change in legal or beneficial ownership, or a
combination thereof, by a single entity of more than 50% of Licensee’s capital
stock entitled to vote for the election of directors) from that which existed at
the Effective Date, Licensor shall, upon the occurrence of the change of
control, be within 60 days after the change of control is effected, due in cash
the difference between $450,000.00 and the sum of any Annual Advances or
Milestone Advances that have been made as of the occurrence of the change of
control (such difference being the “Accelerated Change of Control Payment”).
Upon payment of the Accelerated Change of Control Payment, Licensor will no
longer be entitled to any additional Annual Advances or Milestone Advances and a
total of $450,000 (including any Royalties that have already been deducted as of
the occurrence of the change of control) will be deducted from Royalties earned
at any time during the term of this Agreement (or payable thereafter as provided
herein).
 
Article IV.
Prosecution and Maintenance of Licensed Patents.


4.01           Prosecution.  Licensee shall have the right to prosecute or have
prosecuted and bear the entire cost of prosecuting the ‘396 Application, and all
other applications among the Licensed Patents, including any applications for
patent or counterpart applications Licensee may elect to file or have designated
and Licensee shall pay all government fees designated for maintaining the
pendency of such applications and of patents maturing therefrom.
 
4.02           Notice.  Licensor shall give Licensee notice of each and every
Invention within 30 days after conception thereof; and shall not make an
Invention public without first having given Licensee both notice thereof and a
reasonable opportunity to file a patent application on the Invention.
 
Article V.
Infringement.
 
5.01           Of Patents of Third Parties by Licensee or Its
Sublicensees.  Licensee and/or its sublicensees shall defend at their own
expense all suits brought against them for infringement of third party patents
by their respective manufacture, use, sale, or other disposition of Licensed
Products. In no event shall Licensee enter into a settlement containing terms
purporting to affect the validity or scope of a Licensed Patent without
obtaining prior written consent of Licensor, which shall not be withheld
unreasonably.
 
5.02           Of the Licensed Patents by Third Parties.  During the term of
this Agreement, Licensee shall have the option but not the obligation, at its
own expense, to investigate and prosecute infringements of the Licensed Patents.
Licensee shall be entitled to the entirety of any recovery by way of settlement
or award of money damages based on a claim of infringement of a Licensed Patent
(collectively, “Claim”), provided, however, that any such recovery shall be
treated as Net Sales and subject to Licensor Royalties. If Licensee declines to
take action against an alleged infringer, it shall so notify Licensor who shall
then have the right to prosecute the infringer at its own expense, and in that
event, Licensor and Licensee shall share equally the
 

 
42

--------------------------------------------------------------------------------

 

amount of the recovery, if any, after deduction of Licensor’s costs, including
attorney fees, incurred for such prosecution.
 
5.03           Joinder and Cooperation of Licensee.  Licensee may join Licensor
as a party plaintiff in any suit or counterclaim instituted by Licensee for
infringement or in defense of validity of a Licensed Patent, provided that
Licensee shall indemnify and hold harmless Licensor from and against any
damages, losses, awards, costs, and expenses (including attorney’s fees) accrued
as a result of or arising from or in connection with such joinder. Whether
joined or not, Licensor agrees upon Licensee’s request to provide reasonable
assistance and cooperation to Licensee in advancing a Claim or in defending the
validity of a Licensed Patent, subject only to Licensee’s reimbursement or
direct payment of costs incurred by Licensor for or in connection with such
assistance and cooperation.
 
5.04           Non-refundable Royalties; Adjustment.  Licensee shall not be
entitled to a refund of Royalties paid to Licensor, but if one or more (but less
than all) of the Licensed Patents is held by final decision of a court of last
resort (as the result of an appeal or a failure to timely prosecute an appeal)
to be invalid or unenforceable, Licensor and Licensee shall promptly negotiate
an equitable downward adjustment of the royalty rate as to the remaining patents
which shall apply to future Net Sales and Exhibit B shall be modified in writing
accordingly.
 
Article VI.
Representations and Warranties.
 
6.01           By Licensor.  Licensor represents and warrants to Licensee that,
as of the Effective Date of this Agreement:
 
(a)           Licensor owns an undivided interest in the Licensed Patents and
has complete power and authority to enter into this Agreement and to grant the
rights and licenses granted herein to Licensee.
 
(b)           Licensor is not aware of any information which is material to the
patentability or validity of the ‘396 application that he not already brought to
the attention of Licensee.
 
(c)           Licensor has not entered into any agreement or understanding with
any third party that conflicts with this Agreement or the rights and licenses
granted herein to Licensee.
 
6.02           By Licensee.  Licensee represents and warrants to Licensor that,
as of the Effective Date of this Agreement:
 
(a)           Licensee has complete power and authority to enter into this
Agreement, and to accept and perform all of its other obligations on the terms
and conditions set forth herein.
 
(b)           Licensee does not require any approval from any third party to
enter into this Agreement.
 

 
43

--------------------------------------------------------------------------------

 

(c)           Licensee’s entry into this Agreement will not conflict with any
other agreement or understanding it has with a third party.
 
(d)           Licensee will defend, indemnify and hold harmless Licensor from
and against any liability for manufacture, use, sale, or other activity relating
to the Licensed Products or practice of the Licensed Methods, including without
limitation all costs, fees (including attorney’s fees), awards, damages, fines,
and penalties finally awarded against Licensee or Licensor for any Claim of
personal injury, death, emotional distress, property damage, or any other
casualty or risk whatsoever. Licensor shall promptly notify Licensee of any
Claim or communication relating thereto made to Licensor, shall furnish
reasonable assistance and information to Licensee for defense or settlement of
such claim, and shall give Licensee authority to assume control of the defense
or settlement of the Claim including the right to appoint counsel to implement
such defense or settlement.
 
6.03           Disclaimers. Nothing contained in this Agreement shall constitute
a representation or warranty by Licensor that:
 
(a)           a patent will issue from any application encompassed within the
Licensed Patents or Improvement Patents; or
 
(b)           the Licensed Patents are valid or enforceable; or
 
(c)           the manufacture, use, sale, or other activity relating to the
Licensed Products or practice of the Licensed Methods will be free from
infringement of third party patent(s).
 
Article VII.
Term and Termination.


7.01           Term. This Agreement shall commence on the Effective Date, and
shall remain in force until the last Licensed Patent expires or is held invalid
or unenforceable, unless terminated earlier as provided herein.
 
7.02           Termination.
 
(a)           Licensor or Licensee may terminate this Agreement and the licenses
and rights granted to Licensee herein by notice given to the other at any time
after 90 days from date of notice to the other of a breach which has not been
cured prior to the termination notice; provided, however, if the breach is other
than a failure to pay money and cannot reasonably be cured within 90 days but
the party charged with having committed the breach has taken reasonable steps to
effect a cure within that period and is acting with diligence to complete the
cure, then the notice period for breach shall be extended until the cure is
effected, not to exceed an additional 60 days. The licenses and rights granted
herein shall terminate upon termination of this Agreement.
 
(b)           Upon termination of this Agreement, Licensee and its sublicensees
shall have the right to sell or otherwise dispose of its and their then
remaining inventory of the
 

 
44

--------------------------------------------------------------------------------

 

Licensed Products, subject to compliance with all applicable provisions of
Article III above, including the continued payment of Royalties.
 
7.03           Surviving Provisions.  The provisions of Articles III, V (to the
extent of any then-remaining obligations of the Parties), VI, section 7.02(b),
and sections 8.01, 8.03, 8.05, and 8.06, shall survive expiration or termination
of this Agreement.
 
Article VIII.
General.
 
8.01           Notices.  Any and all notices or other communications required or
permitted to be given under any of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
the earlier of (i) 6 business days after the mailing thereof (postage prepaid,
first class mail) and (ii) the actual receipt thereof if delivered by facsimile
transmission or if mailed by first class registered mail, return receipt
requested, addressed:
 

   
If to Licensor:
Mitchell S. Roslin, M.D.
 
149 Beach 144 Street
 
Far Rockaway, NY 11694
   
With copy to:
Matthew I. Roslin, Esq.
 
Executive Vice President
 
MED3000 Group, Inc.
 
Foster Plaza 10
 
680 Andersen Drive
 
Pittsburgh, PA 15220
 
(Facsimile No: 412-937-9221)
   
If to Licensee:
Cyberonics, Inc.
 
16511 Space Center Boulevard, Suite 600
 
Houston, TX 77058
Attention: Robert P. Cummins
 
(Facsimile No: 281-218-9332)
   
With copy to:
Blank Rome Comisky & McCauley LLP
 
900 17th Street, N.W., Suite 1000
 
Washington, D.C. 20006
 
Attention: Donald R. Greene, Esq.
 
(Facsimile No: 202-463-6915)



or to such changed address as shall have been designated by notice.


8.02           Assignment.  Licensor shall not assign any rights or delegate any
duties under this Agreement. Except for an assignment to a successor in interest
to Licensee’s business to which this Agreement relates, Licensee shall not
assign this Agreement without the prior written
 

 
45

--------------------------------------------------------------------------------

 

consent of Licensor, which shall not be unreasonably withheld or delayed. Except
as otherwise provided herein, this Agreement shall be binding on and inure to
the benefit of each Party and their respective heirs, personal representatives,
executors, successors and assigns.
 
8.03           Confidentiality.  Licensor shall protect and preserve the
confidentiality of all Licensee’s Confidential Information which Licensor may
learn in the course of performance under this Agreement, and Licensor agrees not
to disclose any such Confidential Information to any third party or use it for
his own benefit or the benefit of any third party without the prior written
consent of an authorized officer of Licensee.
 
8.04           Cooperation.  Each Party shall cooperate, and shall take such
further action and shall execute and deliver such further documents as may be
reasonably requested by the other Party in order to carry out the provisions and
purposes of this Agreement.
 
8.05           Construction and Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Texas, U.S.A. applicable
to contracts made and to be performed therein.
 
Article and section headings contained in this Agreement are for purposes of
convenience of reference only, and are not intended to define or limit the
contents of the respective Articles or sections or to be otherwise used for
construction of the Agreement.
 
8.06           Entire Agreement.  This Agreement embodies the entire
understanding of the Parties respecting the subject matter hereof, and
supersedes all prior and contemporaneous agreements between them respecting that
subject matter. This Agreement may not be modified except by a written agreement
specifically referring to this Agreement and signed by both Parties. No waiver
of any breach or default hereunder shall be considered valid unless given in
writing and signed by the Party giving such waiver, and no waiver shall be
deemed a waiver of any other contemporaneous or subsequent breach or default.
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective duly authorized representatives, in one or more
counterparts, all of which taken together shall be deemed one original, as of
the Effective Date hereof.
 

 
LICENSEE
     
CYBERONICS, INC.
     
By: /s/ Pamela B. Westbrook
 
Pamela B. Westbrook. Vice President,
Finance and Administration & CFO
     
LICENSOR
     
By: /s/ Mitchell S. Roslin
 
Mitchell S. Roslin, M.D.




 
46

--------------------------------------------------------------------------------

 

EXHIBIT A
LICENSED PATENTS
 
·
U.S. Patent Application Serial No. 09/346,396, filed July 1, 1999 in the U.S.
Patent and Trademark Office (PTO).

 
·
Patent Cooperation Treaty (PCT) Application Serial No. US/00/____ , filed
June 30, 2000 in United States Receiving Office, based on U.S. Serial
No. 09/346,396.

 

 
47

--------------------------------------------------------------------------------

 

EXHIBIT B
ROYALTY RATE
 
The royalty rate payable under Article III of this Agreement shall be:
 
1.0 % on the first US$10 million of Net Sales of the Licensed Products; and 0.5%
of Net Sales of the Licensed Products thereafter.
 


 

 
48

--------------------------------------------------------------------------------

 

Attachment E
CYBX Press Release


 
CYBERONICS LICENSES OBESITY-RELATED PATENTS
 
HOUSTON, Texas, [December xx], 2007 – Cyberonics, Inc. (NASDAQ:CYBX) announced
that effective [today] the company has entered into an agreement with Ethicon
Endo-Surgery, Inc., a Johnson & Johnson company, granting Ethicon Endo-Surgery
exclusive rights to the company’s patents and patent applications pertaining to
vagus nerve stimulation (“VNS”) for the treatment of obesity and two related
co-morbidities, diabetes and hypertension, in overweight patients.


Ethicon Endo-Surgery has agreed to pay Cyberonics a signing fee of $9.5 million
and royalties on commercial sales of products covered by the subject patents.


“This agreement advances our mission to improve the lives of people affected by
chronic neurological disorders,” commented Dan Moore, Cyberonics’ President and
Chief Executive Officer.  “Out-licensing our obesity-related patents permits us
to obtain value from these assets while we continue to focus on our other
strategic objectives – achieving positive cash flow and profitability, growing
our core epilepsy business, and appropriately developing our treatment-resistant
depression business – and provides an opportunity for a device leader in the
obesity space to utilize Cyberonics’ assets in developing weight reduction
solutions.”


More than 46,000 patients worldwide have benefited from VNS Therapy during the
past 10 years.
 
ABOUT VNS THERAPY AND CYBERONICS
 
 
Information on Cyberonics, Inc. and VNS Therapy is available at
www.cyberonics.com and www.VNSTherapy.com.
 
 
SAFE HARBOR STATEMENT
 
 
This press release contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933, as amended and Section 21E of the
Securities Exchange Act of 1934, as amended.  These statements can be identified
by the use of forward-looking terminology, including "may," "believe," "will,"
"expect," "anticipate," "estimate," "plan," "intend," and "forecast," or other
similar words.  Statements contained in this press release are based upon
information presently available to us and assumptions that we believe to be
reasonable.  We are not assuming any duty to update this information should
those facts change or should we no longer believe the assumptions to be
reasonable.  Investors are cautioned that all such statements involve risks and
uncertainties, including without limitation, statements concerning achieving
positive cash flow and profitability, growing our core epilepsy business,
appropriately developing our TRD business, and developing VNS as a viable
therapy for weight reduction. Our actual results may differ
materially.  Important factors that may cause actual results to differ include,
but are not limited to: continued market acceptance of VNS Therapy and sales of
our product; the development and satisfactory completion of clinical trials
and/or market test and/or regulatory approval of VNS Therapy for the treatment
of other indications; satisfactory completion of post-market studies required by
the U.S. Food and Drug Administration as a condition of approval for the TRD
indication; adverse changes in coverage or reimbursement amounts by third
parties; intellectual property protection and potential infringement claims;
maintaining compliance with government regulations and obtaining necessary
government approvals for new indications; product liability claims and potential
litigation; reliance on single suppliers and manufacturers for certain
components; the accuracy of management's estimates of future expenses and sales;
the results of the previously disclosed governmental inquiries; the potential
identification of new material weaknesses in our internal controls over
financial reporting; risks and costs associated with such governmental inquiries
and any litigation relating thereto or to our stock option grants, procedures,
and practices (including the previously disclosed private litigation);
uncertainties associated with stockholder litigation; and other risks detailed
from time to time in our filings with the Securities and Exchange Commission
(SEC).  For a detailed discussion of these and other cautionary statements,
please refer to our most recent filings with the SEC, including our Annual
Report on Form 10-K for the fiscal year ended April 27, 2007.
 

 
49

--------------------------------------------------------------------------------

 

Attachment F
Zabara Agreement

 
50

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT
 
This License Agreement (“Agreement”) is entered into as of March 15, 1988 by and
between CYBERONICS, INC., a Delaware corporation, having a principal place of
business at 827 W. Main Street, League City, TX 77573 (“Licensee”), and DR.
JACOB ZABARA, an individual residing at 200 Locust Street, #22F, Philadelphia,
PA 19106 (“Licensor”).
 
WHEREAS, Licensor owns a patent relating to Neurocyberenetic Prosthesis
Technology (U.S. Patent No. 4,702,254) and other pending patent applications and
know-how, and technology relating thereto (collectively referred to as the
“Technology”); and,
 
WHEREAS, Licensee wishes to obtain all exclusive license under the Licensed
Patents as hereinafter defined and under the Technology generally to further
test and develop the Technology and to manufacture and market products based on
such Technology upon the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
hereinafter contained, the parties agree as follows:
 
 
1.
Definitions.

 
(a)           The term “Licensed Patents,” as used in this Agreement, shall mean
and include both individually and collectively the United States and foreign
patents and patent applications listed in Schedule A attached to this Agreement,
such additional United States and foreign patent applications acquired by
Licensor on improvements and variations upon inventions disclosed in said listed
applications or other inventions “in the field of nerve stimulation, and such
additional patent applications as may be filed by Licensor pursuant to Section 7
of this Agreement, all Letters Patent which shall issue on said applications and
any division thereof, and all reissues, continuations, or extensions of said
Letters Patent.
 
(b)           The term “Product,” as used in this Agreement, shall mean a
product or portion of a product that (i) embodies a device invention claimed in
a Licensed Patent (or which had been “claimed” in a Licensed Patent which has
been declared invalid), or (ii) which is specifically intended to be used to
practice a method claimed in a Licensed Patent (or which had been “claimed” in a
Licensed Patent which has been declared invalid) and which is manufactured and
sold by or for Licensee (or its sublicensees); provided that at the time and in
the territory of manufacture or sale of such Product a Licensed Patent is
pending or in force claiming such device or method (or such device or method had
been “claimed” in a Licensed Patent previously valid in the territory of
manufacture or sale but which has been declared invalid).
 
2.Licensor’s Representations & Warranties. Licensor represents and warrants
that:
 
(a)           He owns the Licensed Patents and has the legal power and authority
to extend the rights granted to Licensee pursuant to this Agreement and he has
not assigned, licensed, pledged or compromised the Licensed Patents or made any
commitments or offers inconsistent with or in derogation of the rights created
by this Agreement.
 

 
51

--------------------------------------------------------------------------------

 

(b)           Neither the Licensed Patents nor any claims contained therein have
been declared invalid or unenforceable and to the best of Licensor’s knowledge
there are no patent infringement suits or asserted patent infringement claims
pertaining to the Licensed Patents and there are no suits or claims attacking
the validity of any Licensed Patent, and Licensor knows of no basis for any such
claim.
 
(c)           Licensor has no knowledge of any information likely to have a
material effect on the validity or enforceability of any Licensed Patent or any
claim thereof which was not disclosed to the Patent Office of the respective
countries in which Patent Applications were filed during the prosecution of the
application from which any Licensed Patent matured or, with respect to pending
applications, from which any Licensed Patent may mature.
 
 
3.License.

 
(a)           Licensor hereby grants to Licensee, and Licensee hereby accepts
from Licensor, upon the terms and conditions herein after specified, the
exclusive, worldwide right and license under the Licensed Patents and Technology
to further test and develop the Technology, to make, to have made, to use, to
sell, to lease, to implant, and to have implanted and otherwise dispose of
Products and to sublicense the rights created hereby pursuant to the terms of
Section 5 hereof. Such license shall be perpetual unless this Agreement is
terminated pursuant to Section 3.0 hereof.
 
(b)           Any person, firm, or corporation purchasing Products from Licensee
or any Sublicensee hereunder, and its successors and assigns, shall
automatically enjoy a royalty-free right under the Licensed Patents to implant
and/or have implanted and to use the particular Product, and to manufacture,
purchase, implant, and use any auxiliary products which may be necessary or
desirable to provide a complete implant.
 
 
4.Royalties, Records and Reports.

 
(a)           Licensee agrees to pay to Licensor, in consideration for the
license granted pursuant to this Agreement, royalties on the Net Sales Value (as
hereinafter defined) of all Products sold during the term of this Agreement at
the rate of six percent (6.0%) on the first $12,000,000 of Net Sales Value and
three percent (3.0%) on all Net Sales Value after said $12,000,000, cumulative
and not annual, for the life of U.S. Patent No, 4,702,254, including any
extensions, renewals, continuations, divisions, or continuations-in-part
thereof. Upon expiration of the last to expire of U.S. Patent No. 4,702,254
(including any extensions or renewals thereof) or any continuation, division or
continuation-in-part thereof, the royalty rate payable pursuant to this Section
4(a) shall be reduced to two percent (2.0%) on the first $12,00.0,000 of Net
Sales Value and one percent (1.0%) on all Net Sales Value after said
$12,000,000, cumulative and not annual. It is understood and agreed that
Licensee shall have no obligation to make any payment to Licensor under this
Section 4(a) or Section 4(d) from and after the date on which all of the
Licensed Patents (including any extensions or renewals thereof) have expired or
have been declared invalid by any judicial decree, order or final judgment
beyond right of further appeal, except royalties at the percentile rate
specified in this Section 4(a) or Section 4(b), as the case may be, on the Net
Sales Value of Products sold under the license created by Section 3 of this
 

 
52

--------------------------------------------------------------------------------

 

Agreement prior to such date, and upon such date the license granted by
Section 3 hereof shall be fully paid.
 
(b)           If U.S. Patent No. 4,702,254 and all continuations, divisions, and
continuations-in-part thereof are held invalid by any judicial decree, order or
final judgment beyond further right i of appeal, the-percentile rate at which
royalties shall be payable to Licensor pursuant to Section 4(a) shall be
retroactively reduced to two percent (2.0%) on the first $12,000,000 of Net
Sales Value and one percent (1.0%) on all Net Sales Value after said $12,000,000
with respect to Products sold after the filing of a claim in a court of
competent jurisdiction which claim results in the invalidation of U.S. Patent
No. 4,702,254 and all continuations, divisions and continuations-in-part thereof
(the “Claim”).
 
(c)           In the event of U.S. Patent No. 4,702,254 .and all continuations,
divisions and continuations-in-part thereof being declared invalid, and
notwithstanding anything to the contrary contained herein, no further royalty
payments shall be made to Licensor until such time as the aggregate royalties
payable on products sold after filing of the Claim at the percentile rate
specified in Section 4(b) are equal to the actual aggregate royalties already
paid to Licensor on products sold after filing of the claim, at which time
royalty payments as provided in this Section 4 shall resume. The right created
by this Section 4(c) shall be a right to recover excess royalties paid during
the pendency of the claim from future royalties payable to Licensor hereunder
only; Licensee shall have no right, claim or cause of action against Licensee to
recover such excess royalties from Licensor.
 
(d)           Licensor agrees to pay Licensee a minimum royalty of $36,000 per
year ($12,000 per year if the events specified in Section 4(b) occur), payable
on a monthly basis until a Product is first sold and on a quarterly basis
thereafter. Payments made pursuant to this Section 4(d) shall be paid at the
beginning of the month or quarter, as the case may be, and shall be deducted
from any royalties payable pursuant to Section 4(a) and shall not constitute an
additional royalty obligation of Licensee.
 
(e)           The term “Net Sales Value,” as used in this Section 4, shall mean
the full amount actually received by Licensee or its sublicensees (exclusive of
sales by Licensee to its sublicensees) for Products sold by Licensee or its
sublicensees to customers less the sum of the following, where applicable:
 
(i)           Discounts allowed, commissions paid in lieu of trade discounts,
and commissions paid to independent sales representatives or agents, in the
amounts customary in the trade;
 
(ii)           Sales and/or use taxes (or other taxes equivalent thereto),
duties or any other taxes or levies directly imposed by any governmental
authority upon and with reference to particular sales;
 
(iii)           Outbound transportation costs prepaid or allowed by way of
freight equalization or otherwise;
 
(iv)           Cartons, packing, and crating charged separately ;
 

 
53

--------------------------------------------------------------------------------

 

(v)           Amounts refunded, allowed, or credited in connection with
shortages, returns, or defective, articles;
 
(f)           Where proceeds from the sale of Products are received in currency
other than United States Dollars, the Net Sales Value of such foreign sales
shall be the U.S. Dollar equivalent of such proceeds determined by multiplying
the foreign currency actually received by the applicable exchange rate in effect
on the last day in the quarter in which such proceeds were received, as
published in the Wall Street Journal for such date.
 
(g)           Only one royalty shall be payable on a Product at the applicable
percentile rate specified in Section 4(a) or 4(b), as the case may be,
regardless of the number of Licensed Patents or use of Technology under which
such Product has been manufactured, used or sold. In those cases where a Product
is sold as a part of an article which includes additional materials or
components, the production of which does not use the inventions of the Licensed
Patents, the Net Sales Value shall be based on the sales price at which Licensee
would sell the Product independently of such other materials or components in an
arm’s length transaction.
 
(h)           Licensee agrees to keep full, true, and accurate records and books
of account containing all particulars which may be necessary to show the
royalties payable to Licensor. Such books of account shall be kept at Licensee’s
principal place of business and shall be available, upon thirty (30) days
notice, for inspection during business hours, by independent auditors reasonably
acceptable to Licensee appointed and paid by Licensor provided, however, that if
upon audit it is determined that Licensor is entitled, to., receive an
additional royalty amount in excess of five percent (5%) over the amount
previously paid during the period subject to “audit, then Licensee shall pay the
reasonable fees and expenses of such independent auditors. Such records shall be
retained by Licensee for a period of six (6) years following the end of the
calendar year to which they pertain; provided, however, that Licensor’s right to
inspect such records pursuant to this Section 4(h) shall be limited to the right
to inspect records pertaining to the two-year period ending on the close of the
calendar quarter immediately preceding such inspection. Only one such inspection
shall be made in any calendar year. The auditors shall disclose to Licensor only
the gross sales value of Products sold, the deductions therefrom, the Net Sales
Value thereof, and the amount of royalties due and payable to Licensor thereon,
along with any necessary supporting evidence. Any information obtained by the
auditors from any such inspection shall be kept confidential by Licensor and the
auditors and shall be used only for the purpose of determining the correctness
of the statements of Net Sales value and royalties due and payable to Licensor.
The auditors shall be employed expressly upon such terms and conditions.
 
(i)           Licensee agrees that on or before the 60th day after the close of
each of its quarterly accounting periods throughout the term of this Agreement,
Licensee shall forward to Licensor a statement, certified by an Officer of
Licensee, of the receipts for Products sold by Licensee for which payment is
received during the accounting period preceding the period in which each such
statement is rendered, the aggregate in each category of deductions which have
been made therefrom pursuant to the provisions of section 4(e) above, and the
royalties payable thereon. Licensee shall concurrently forward to Licensor a
Statement of the receipts for Products sold by sublicensees for which Licensee
received royalty or other licensing fees from such sublicensees during the
accounting period preceding the period in which each such statement is rendered,
the aggregate in each category of deductions which have been made therefrom
 

 
54

--------------------------------------------------------------------------------

 

pursuant to Section 4(e) above, and the royalties payable thereon. Licensee
shall simultaneously pay to Licensor the amount of royalties due.
 
(j)           The parties agree that any subsequent downward adjustments of
Licensee’s and its sublicensees’ receipts from any particular sale of Products
upon which royalties have been paid, due to Product failure or inadequacy,
cancellation of purchase orders or contracts, or any other event causing
Licensee to make a financial refund to its customers, either in whole or in
part, will be credited against any future receipts on which royalties become
payable.
 
 
5.
Sublicensing.

 
(a)           Licensee shall have the exclusive right under the Licensed Patents
to grant sublicenses to others provided, however, that with respect to Products
sold by any such sublicensee, Licensee shall pay to Licensor royalties equal to
the royalties that would have been payable with respect to such Product sales
had such sales been made by Licensee. The Net Sales Value of sales made by any
sublicensees shall be aggregated with the Net Sales Value of Sales made by
Licensee for determination of the applicable royalty rate payable pursuant to
Section 4(a) or 4(b), as the case may be.
 
(b)           Licensee shall consult with Licensor regarding any prospective
sublicensees. Notwithstanding the foregoing, the granting by Licensee of
sublicenses under the Licensed Patents shall be in the sole discretion of
Licensee, and Licensee shall have the sole power to determine whether or not to
grant sublicenses, to whom such sublicensees shall be granted and the royalty
rates and terms and conditions of such sublicenses.
 
 
6.
Assignment.

 
(a)           This Agreement and the licenses and rights hereunder are not
assignable by either party without the prior written consent of the other party,
which consent will not be unreasonably withheld; provided, however, that without
obtaining Licensor’s consent, Licensee may assign its rights and obligations
hereunder to a successor in interest who acquires substantially all of the
business of Licensee whether by sale of substantially all of the assets, sale of
stock, merger or other form or corporate reorganization.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
Licensor and Licensee, and their respective successors and assigns.
 
 
7.
Future Filings; Patent Expenses.

 
(a)           In the event that Licensee should wish Licensor to file any patent
applications corresponding to any of the Licensed patents in specific countries
other than those enumerated in Schedule A or file any patent applications on
improvements and variations upon inventions disclosed in the Licensed Patents or
other inventions in the field of nerve stimulation, it shall advise Licensor in
writing, naming such countries or improvements, variations or inventions, as the
case may be. Licensor shall thereupon file patent applications as requested. All
such patent applications and patents shall be filed in the name of and, be the
property of Licensor and shall be included in the Licensed Patents. Licensee
shall pay the reasonable expenses,
 

 
55

--------------------------------------------------------------------------------

 

including reasonable fees for patent counsel, for filing, prosecuting, and
paying annuities or applicable maintenance fees on such requested patent
applications, on any patent applications relating to the Technology pending as
of the date thereof and shall pay the issuance fee of and any applicable
maintenance fee on any patent issued thereon. In the event Licensee elects to
discontinue pursuing any patent application or applications (whether or not such
applications have been prepared or filed) it shall so notify Licensor in writing
and Licensor shall discontinue pursuing such application or applications (or may
pursue such application or applications at its own expense); provided, however,
that Licensee shall pay the reasonable expenses, including reasonable fees for
patent counsel, incurred prior to Licensee notifying Licensor of its election
not to pursue an application or applications. Licensor further agrees that he
will not file any patent applications relating to the Licensed Patents, the
Technology or the field of nerve stimulation without the consent of Licensee;
provided, however, that if such consent is withheld, Licensor may file such
application but shall bear all expenses associated with such filing or any
patent issuing thereon.
 
(b)           In the event that Licensee notifies Licensor that Licensee would
like Licensor to file any patent applications pursuant to Section 7(a) and
Licensor fails to take reasonable steps within a reasonable amount of time to
prepare and file such application or applications, Licensee reserves the right
hereunder to retain its own patent counsel to prepare and prosecute any such
patent applications, and Licensor hereby agrees to assist and cooperate with
Licensee’s patent counsel in the preparation and prosecution of such patent
applications; provided, however, that notwithstanding Licensee’s retention of
patent counsel, Licensee shall pay the reasonable fees of Licensor’s patent
counsel actually incurred in connection with reviewing any patent applications
prepared by Licensee’s patent counsel.
 
 
8.Covenants.

 
(a)           Licensor shall promptly furnish Licensee with copies of all
applications for Letters Patent licensed hereunder and shall keep Licensee
promptly informed as to their prosecution, sending Licensee copies of Patent
Office actions and amendments to such applications.
 
(b)           Licensor covenants that for the term of this Agreement he will use
his best efforts to renew and maintain all Licensed Patents (at Licensee’s
expense as provided in Section 7 hereof).
 
(c)           Licensor covenants that for the term of this Agreement he will not
assign, license, pledge or compromise the Licensed Patents nor make any
commitments or offers inconsistent with or in derogation of the rights created
by this Agreement.
 
(d)           Licensee covenants that for the term of this Agreement it will use
its best efforts to develop and market a Product or Products.
 
9.Term.  This Agreement shall expire at the earlier of (i) the end of the full
term of each Letters Patent included in the Licensed Patents or (ii) at such
time as all of the Licensed Patents shall have been declared invalid by any
judicial decree, order or final judgment beyond
 

 
56

--------------------------------------------------------------------------------

 

further right of appeal; provided, however, that the license created hereby
shall survive expiration of this Agreement as provided in Section 3(a) hereof. 
 
10.Termination.
 
(a)           This Agreement may be terminated by Licensee as follows:
 
(i)           For the first three (3) years of this Agreement, Licensee may
terminate this Agreement without cause on the first, second or third anniversary
of execution hereof by Licensee provided Licensee gives written notice to
Licensor of its intention to terminate no later than sixty (60) days before such
anniversary.
 
(ii)           If this Agreement is not terminated within the first three years
as set forth above, this Agreement shall run for successive three-year periods
starting from the third anniversary of execution thereof by Licensee and may not
be terminated by Licensee without cause during such three-year periods but may
be terminated without cause by Licensee at the end of each such three-year
period provided Licensee gives notice of its intention to terminate no later
than sixty (60) days before the expiration of such three-year period;
 
(iii)           In addition to the foregoing, this Agreement may be terminated
by Licensee in the event that Licensor shall have materially breached any
provision hereof, provided that Licensee shall first give written notice of its
intention to terminate which notice shall state the grounds thereof and provided
further that Licensor shall have sixty (60) days to cure any alleged breach.
 
(b)           This Agreement may be terminated by Licensor for cause only and
provided that Licensor shall first give written notice of his intention to
terminate which notice shall state the grounds thereof. Licensee shall have
sixty (60) days from receipt of any such notice to cure any alleged breach.
Subject to the provisions of Section 11 hereof, “Cause” for purposes of this
Section 10(b) shall be defined as:
 
(i)           Failure of Licensee to make royalty payments as provided in
Section 4 hereof;
 
(ii)           Failure to begin feasibility clinical studies of the Technology
(such as would be permitted under the “Custom Devise” exemption of the United
States Food and Drug Administration (“FDA”)) within one (1) year of the date
hereof if stimulators developed and purchased from an independent producer are
used or two (2) years from the date hereof if a stimulator developed by Licensee
is used;
 
(iii)           Failure to begin formal clinical studies of the Technology (such
as would be permitted under the Investigational Device Exemption of the FDA)
within three (3) years from the date hereof;
 
(iv)           Failure to file a Pre-Market Approval Application with the FDA
within six (6) years from the date hereof.
 

 
57

--------------------------------------------------------------------------------

 

(c)           Upon termination of this Agreement pursuant to this Section 10,
all licenses, rights, and obligations hereunder shall cease and terminate and
Licensee shall immediately cease manufacturing and selling Products; provided,
however, that the licenses and rights granted under Section 3 hereof shall
continue as to all Products previously manufactured during the term of this
Agreement, or actually in manufacture upon the date of termination, for the full
terms of the Letters Patent under which such Product is manufactured, provided
that royalties are paid with respect to such Products pursuant to Section 4
hereof.
 
11.Force Majeure.  The time by which, the conditions subsequent specified in
Sections 10(b)(ii) — (iv) must be satisfied shall be extended for a period of
time equal to the period of any delay resulting from delays or difficulties
arising in connection with the clinical studies and/or obtaining requisite
regulatory approval provided such delays or difficulties are due to events
beyond the control of Licensee.
 
12.Marketing Requirements.  Licensee shall provide with all Products such notice
or notices of the Licensed Patents reasonably contemplated to comply with the
laws of the countries under which such Letters Patent have issued.
 
13.Technical Assistance.  Licensor shall assist, consult, and cooperate with
Licensee in the development, design, engineering, manufacturing/testing and
inspection of the Products. Licensor shall provide such assistance to Licensee
at such times and for such duration as Licensee shall reasonably request,
provided such assistance does not interfere with Licensor’s responsibilities as
a faculty member of Temple University. For two (2) years from the date of this
Agreement, such assistance shall be provided to Licensee without compensation
(other than reimbursement of out-of-pocket expenses reasonably incurred in
connection with providing such assistance). Following such initial two-year
period, Licensor shall continue to provide such assistance as Licensee may
reasonably request and shall be compensated therefor as provided in the separate
consulting agreement executed concurrently herewith.
 
14.Patent Enforcement.  Licensee may bring any action for infringement of the
Licensed Patents either in Licensor’s name alone or jointly with Licensor and
Licensor agrees to assist Licensee in any such action upon Licensee’s request.
Any such action brought by Licensee shall be solely at Licensee’s expense, and
any amounts recovered thereby shall be divided between Licensee and Licensor as
follows:
 
(a)           Licensee shall first recoup all expenses and legal fees expended
in such action,
 
(b)           The amount recovered, net of Licensee’s expenses and fees as
provided in Section 14(a), shall be divided eighty percent (80%) to Licensee and
twenty percent (20%) to Licensor.
 
15.Public Statements.
 
(a)           Licensor agrees not to publish or caused to be published any
article, study, analysis, or other writing concerning the Technology or
stimulation of the vagus nerve for the treatment of epilepsy and not to deliver
or permit others to deliver any oral presentation prepared by Licensor
containing information concerning the Technology or stimulation of the vagus
nerve
 

 
58

--------------------------------------------------------------------------------

 

for the treatment of epilepsy (such writings and presentations being referred to
as “Public Statements”) prior to the earlier of (i) three years from the date
hereof, or (ii) the clinical investigators publishing or presenting the results
of the clinical studies of the Technology conducted on the initial is patients.
After such publication by the clinical investigators or three years, whichever
is earlier, Licensor shall not, for the term of this Agreement, make any Public
Statement without first obtaining the written consent of Licensee, which consent
shall not be unreasonably withheld. The restrictions on Licensor’s right to make
Public statements created by this Section 15(a) shall, terminate immediately in
the event that all of the clinical investigators withdraw from the clinical
study.
 
(b)           Licensee agrees that Licensor may have access to technical data
generated in connection with scientific studies concerning the Technology
conducted by or on behalf of Licensor and, subject to Section 15(a), may use
such data in writings or oral presentations concerning the Technology. Licensee
further agrees that Licensor will be named as a co-author in any article, study,
analysis or other writing concerning the Technology if Licensor actively
participated in the underlying research. Licensee further agrees that Licensor
shall have the right to review any article, study, analysis or other writing
prepared by or on behalf of Licensee prior to publication; provided, however,
that Licensee reserves the right to publish or present any such article, study,
analysis or writing notwithstanding Licensor’s objections thereto.
 
16.General.
 
(a)           Modification. This Agreement may be modified only by a writing
signed by each party.
 
(b)           Nonwaiver. The failure of any party to enforce at any time any of
the provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce any such provision.
 
(c)           Notices. Notices under this Agreement shall be sufficient only if
mailed by certified or registered United States mail, return receipt requested,
or personally delivered to the parties at their addresses first set forth above
or as amended by notice pursuant to this subsection. Notice by mail shall be
deemed received three (3) days after deposit.
 
(d)           Entire Agreement. This Agreement terminates the letter of intent
between Licensor, Reese Terry, Cyberonics, Inc., a Texas corporation
(“Cyberonics Texas”), as amended and assigned from Cyberonics Texas to Licensee,
and supersedes all proposals, oral or written, all negotiations, conversations
or discussions between or among the parties relating to this Agreement and all
past course of dealing or industry custom. The terms and conditions of this
Agreement shall prevail, notwithstanding any variance with the written
instrument, submitted by any party.
 
(e)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
 

 
59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 



 
LICENSOR: DR. JACOB ZABARA
 
/s/ Jacob Zabara
  
 
LICENSEE: CYBERONICS, INC.
a Delaware corporation
 
/s/ Reese S. Terry, Jr.
  




 
60

--------------------------------------------------------------------------------

 

SCHEDULE A
UPDATED ATTACHMENT TO
JACOB ZABARA LICENSE AGREEMENT
December 31, 1991

                         
Date
4,702,254
 
US
 
NeuroCybernetic Prosthesis
 
Oct. 27, 1987
4,867,164
 
US
 
NeuroCybernetic Prosthesis
 
Sept. 19, 1989
5,0258,807
 
US
 
NeuroCybernetic Prosthesis
 
June 25, 1991
577,549
 
Australia
 
NeuroCybernetic Prosthesis
 
March 3, 1989
1,259,379
 
Canada
 
NeuroCybernetic Prosthesis
 
September 12, 1989
0,156,854
 
Eurpoean
 
NeuroCybernetic Prosthesis
 
September 5, 1990
   
Austria, Belgium, Switzerland, Germany, France, United
   
Kingdom, Liechtenstein, Luxembourg, Netherlands, Sweden
503,504/84
 
Japan
 
Application Number
 
September 11, 1984






 
61

--------------------------------------------------------------------------------

 

Attachment G


Licensed Know-How


None



 
62

--------------------------------------------------------------------------------

 
